EXHIBIT 10.1

EXECUTION COPY

U.S. $2,500,000,000

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

Dated as of July 31, 2014,

Among

OMNICOM CAPITAL INC.

and

OMNICOM FINANCE PLC

as Borrowers

OMNICOM GROUP INC.

as Guarantor

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

CITIGROUP GLOBAL MARKETS INC.,

J.P. MORGAN SECURITIES LLC

HSBC SECURITIES (USA) INC.

and

WELLS FARGO SECURITIES, LLC

as Lead Arrangers and Book Managers

JPMORGAN CHASE BANK, N.A.

HSBC SECURITIES (USA) INC.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agents

BNP PARIBAS

and

U.S. BANK NATIONAL ASSOCIATION

as Documentation Agents

and

CITIBANK, N.A.

as Administrative Agent

 

 

 



Omnicom: Amended and Restated Five Year Credit Agreement

 

TABLE OF CONTENTS

ARTICLE I 1 SECTION 1.01.  Certain Defined Terms 1 SECTION 1.02.  Computation of
Time Periods 13 SECTION 1.03.  Accounting Terms 13 ARTICLE II 13 SECTION
2.01.  The Advances and Letters of Credit 13 SECTION 2.02.  Making the Advances
14 SECTION 2.03.  Issuance of and Drawings and Reimbursement Under Letters of
Credit 15 SECTION 2.04.  Fees 16 SECTION 2.05.  Optional Termination or
Reduction of the Commitments 17 SECTION 2.06.  Repayment of Advances and Letter
of Credit Drawings 17 SECTION 2.07.  Interest on Advances 18 SECTION
2.08.  Interest Rate Determination 18 SECTION 2.09.  Optional Conversion of
Advances 20 SECTION 2.10.  Prepayments of Advances 20 SECTION 2.11.  Increased
Costs 21 SECTION 2.12.  Illegality 22 SECTION 2.13.  Payments and Computations
22 SECTION 2.14.  Taxes 23 SECTION 2.15.  Sharing of Payments, Etc. 29 SECTION
2.16.  Evidence of Debt 29 SECTION 2.17.  Use of Proceeds 30 SECTION
2.18.  Increase in the Aggregate Commitments 30

Omnicom: Amended and Restated Five Year Credit Agreement

 

 

SECTION 2.19.  Defaulting Lenders 31 SECTION 2.20.  Mitigation Obligations;
Replacement of Lenders 33 SECTION 2.21.  Extension of Termination Date 34
ARTICLE III 35 SECTION 3.01.  Conditions Precedent to Effectiveness of Section
2.01 35 SECTION 3.02.  Conditions Precedent to Each Borrowing, Each Issuance,
Each Commitment Increase and each Extension of Termination Date 36 SECTION
3.03.  Determinations Under Section 3.01 36 ARTICLE IV 37 SECTION
4.01.  Representations and Warranties of the Guarantor 37 ARTICLE V 38 SECTION
5.01.  Affirmative Covenants 38 SECTION 5.02.  Negative Covenants 40 SECTION
5.03.  Financial Covenants 42 ARTICLE VI 42 SECTION 6.01.  Events of Default 42
SECTION 6.02.  Actions in Respect of Letters of Credit upon Default 44 ARTICLE
VII 45 SECTION 7.01.  Guaranty 45 SECTION 7.02.  Guaranty Absolute 45 SECTION
7.03.  Waivers and Acknowledgements 46 SECTION 7.04.  Subrogation 46 SECTION
7.05.  Subordination 47 SECTION 7.06.  Continuing Guaranty; Assignments 47
ARTICLE VIII 48 SECTION 8.01.  Authorization and Authority 48

Omnicom: Amended and Restated Five Year Credit Agreement

 

 

SECTION 8.02.  Rights as a Lender 48 SECTION 8.03.  Duties of Agent; Exculpatory
Provisions 48 SECTION 8.04.  Reliance by Agent 49 SECTION 8.05.  Delegation of
Duties 49 SECTION 8.06.  Resignation of Agent 49 SECTION 8.07.  Non-Reliance on
Agent and Other Lenders 50 SECTION 8.08.  No Other Duties, Etc 51 ARTICLE IX 51
SECTION 9.01.  Amendments, Etc. 51 SECTION 9.02.  Notices, Etc. 51 SECTION
9.03.  No Waiver; Remedies 52 SECTION 9.04.  Costs and Expenses 53 SECTION
9.05.  Right of Set-off 54 SECTION 9.06.  Binding Effect 54 SECTION
9.07.  Assignments and Participations 54 SECTION 9.08.  Confidentiality 57
SECTION 9.09.  Governing Law 58 SECTION 9.10.  Execution in Counterparts 58
SECTION 9.11.  Judgment 58 SECTION 9.12.  Jurisdiction, Etc. 58 SECTION
9.13.  Substitution of Currency 59 SECTION 9.14.  No Liability of the Issuing
Banks 59 SECTION 9.15.  Patriot Act 59 SECTION 9.15A.  No Fiduciary Duty 59
SECTION 9.16.  Waiver of Jury Trial 60

 

Omnicom: Amended and Restated Five Year Credit Agreement

 

 

Schedules

Schedule I – Commitments of the Initial Lenders and the Initial Issuing Banks

Schedule 2.01(b) – Existing Letters of Credit

Schedule 3.01(b) - Disclosed Litigation

Schedule 5.02(a) - Existing Liens

Schedule 5.02(d) - Existing Debt

Exhibits

Exhibit A              -            Form of Note

Exhibit B              -            Form of Notice of Borrowing

Exhibit C              -            Form of Assignment and Assumption

Exhibit D              -            Tax Forms

 

Omnicom: Amended and Restated Five Year Credit Agreement

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

Dated as of July 31, 2014

OMNICOM CAPITAL INC., a Connecticut corporation (“OCI”), and OMNICOM FINANCE
PLC, a public limited company organized under the laws of England and Wales
(“OFP”; OCI and OFP are each a “Borrower” and collectively, the “Borrowers”),
OMNICOM GROUP INC., a New York corporation (the “Guarantor”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
and initial issuing banks (the “Initial Issuing Banks”) listed on the signature
pages hereof, CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN SECURITIES LLC, HSBC
SECURITIES (USA) INC. and WELLS FARGO SECURITIES, LLC, as lead arrangers and
book managers, JPMORGAN CHASE BANK, N.A., HSBC SECURITIES (USA) INC. and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as syndication agents, BNP PARIBAS and U.S.
BANK NATIONAL ASSOCIATION, as documentation agents, and CITIBANK, N.A.
(“Citibank”), as administrative agent (the “Agent”) for the Lenders (as
hereinafter defined), agree as follows:

PRELIMINARY STATEMENT. The Borrowers, the Guarantor, the lenders parties thereto
and Citibank, as agent, are parties to an Amended and Restated Five Year Credit
Agreement dated as of October 12, 2011 (the “Existing Credit Agreement”).
Subject to the satisfaction of the conditions set forth in Section 3.01, the
Borrowers, the Guarantor, the lenders parties hereto and Citibank, as Agent,
desire to amend and restate the Existing Credit Agreement as herein set forth
(with the effect that all obligations of the Borrower under the Existing Credit
Agreement shall become obligations of the Borrower hereunder, and the provisions
of the Existing Credit Agreement shall be superseded by the provisions hereof).
Each of the parties hereto confirms that the amendment and restatement of the
Existing Credit Agreement pursuant to this Agreement shall not constitute a
novation of the Existing Credit Agreement.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Additional Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Guarantor or its Subsidiaries from time to time
concerning or relating to bribery or corruption, other than the Anti-Corruption
Laws.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent and completed by Lenders specifying their Domestic Lending
Office and Eurocurrency Lending Office, among other information.

“Advance” means an advance by an Issuing Bank or a Lender pursuant to Section
2.03(c) or by a Lender to a Borrower as part of a Borrowing pursuant to Section
2.01 and may refer to a Base Rate Advance or a Eurocurrency Rate Advance (each
of which shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person (other than an individual)
that, directly or indirectly, controls, is controlled by or is under common
control with such Person; provided that, for purposes of Section 5.01(h), an
Affiliate of a Borrower shall include any Person that (x) is a director or
officer of such Person or (y) has the possession, direct or indirect, of the
power to vote 5% or more of the Voting Stock of such Person. A Person shall be
deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 1615
Brett Road, Building #3, New Castle,

Omnicom: Amended and Restated Five Year Credit Agreement

 

Delaware 19720, Account No. 36852248, Attention: Bank Loan Syndications, (b) in
the case of Advances denominated in any Committed Currency, the account of the
Agent designated in writing from time to time by the Agent to the Borrowers and
the Lenders for such purpose and (c) in any such case, such other account of the
Agent as is designated in writing from time to time by the Agent to the
Borrowers and the Lenders for such purpose.

“Agent Parties” has the meaning specified in Section 9.02(d)(ii).

“Anniversary Date” has the meaning specified in Section 2.21(a).

“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act, the UK
Bribery Act of 2010 and the rules and regulations thereunder.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

Public Debt Rating
S&P/Moody’s Applicable Margin for
Eurocurrency Rate
Advances Applicable Margin for
Base Rate Advances

Level 1

A+ or A1 or above

 

0.680%

 

0.000%

Level 2

A or A2

 

0.795%

 

0.000%

Level 3

A- or A3

 

0.900%

 

0.000%

Level 4

BBB+ or Baa1

 

1.000%

 

0.000%

Level 5

BBB or Baa2

 

1.100%

 

0.100%

Level 6

Lower than Level 5

 

1.300%

 

0.300%

 

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

Public Debt Rating
S&P/Moody’s Applicable
Percentage

Level 1

A+ or A1 or above

 

0.070%

Level 2

A or A2

 

0.080%

Level 3

A- or A3

 

0.100%

Level 4

BBB+ or Baa1

 

0.125%

Level 5

BBB or Baa2

 

0.150%

2
Omnicom: Amended and Restated Five Year Credit Agreement

 

 

Level 6

Lower than Level 5

 

0.200%

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Assuming Lender” has the meaning specified in Section 2.18(d).

“Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bankruptcy Law” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be not less than zero and equal to
the highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b) ½ of one percent per annum above the Federal Funds Rate; and

(c) the ICE Benchmark Administration Settlement Rate applicable to Dollars for a
period of one month (“One Month LIBOR”) plus 1.00% (for the avoidance of doubt,
the One Month LIBOR for any day shall be based on the rate appearing on Reuters
LIBOR01 Page (or any successor or substitute page of Reuters, or any successor
to or substitute for Reuters, providing rate quotations comparable to those
currently provided on such page of Reuters, as determined by the Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in Dollars by reference to the ICE Benchmark Administration Settlement
Rates for deposits in Dollars) at approximately 11:00 A.M. London time on such
day).

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

“Borrowing” means (a) with respect to the making of Advances (i) a borrowing
consisting of simultaneous Advances of the same Type made by each of the Lenders
pursuant to Section 2.01 or (ii) a borrowing consisting of the Advances made
pursuant to Section 2.03(c) by each of the Lenders, other than the applicable
Issuing Bank, and by such Issuing Bank, to the extent of its Ratable Share of
its payment of a draft drawn on a Letter of Credit that is not reimbursed by the
applicable Borrower on the date made; and (b) in other contexts (i) that portion
of the Advances comprised of all outstanding Base Rate Advances and (ii) that
portion of the Advances converted into, or continued as, Eurocurrency Rate
Advances having the same Interest Period.

“Borrowing Minimum” means, in respect of Advances denominated in Dollars,
$10,000,000, in respect of Advances denominated in Sterling, £10,000,000 and, in
respect of Advances denominated in Euro, €10,000,000.

3
Omnicom: Amended and Restated Five Year Credit Agreement

 

“Borrowing Multiple” means, in respect of Advances denominated in Dollars,
$1,000,000 in respect of Advances denominated in Sterling, £1,000,000 and, in
respect of Advances denominated in Euro, €1,000,000.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euro, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Committed Currencies” means Sterling and Euro.

“Confidential Information” means information that a Loan Party furnishes to the
Agent or any Lender in a writing designated as confidential.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

“CTA” means the UK Corporation Tax Act 2009.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than earn-out payment obligations
of such Person in connection with the purchase of property or services to the
extent they are still contingent), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all obligations of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all obligations of such Person as lessee under leases that have been or
should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all obligations of such
Person in respect of Hedge Agreements, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below and other payment obligations
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (2) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, and (i) all Debt referred to in clauses (a) through
(h) above secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt.

4
Omnicom: Amended and Restated Five Year Credit Agreement

 

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, subject to Section 2.19(d), at any time, any Lender
that, at such time (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Advances or participations in respect of
Letters of Credit, within two Business Days of the date required to be funded by
it hereunder, (b) has notified the Borrowers or the Agent in writing that it
does not intend to comply with its funding obligations generally or has made a
public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Agent (based on its reasonable belief that such Lender may not fulfill its
funding obligations hereunder), to confirm in a manner satisfactory to the Agent
that it will comply with its funding obligations hereunder, provided that such
Lender shall cease to be a Defaulting Lender upon receipt of such written
confirmation by the Agent and the Agent’s written notice to the Defaulting
Lender and the Borrowers that such confirmation is satisfactory, or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any debtor relief law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that, for the avoidance of doubt, a Lender shall not be a Defaulting
Lender solely by virtue of (1) the control, ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a governmental authority or (2) in the case of a solvent Lender, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a government authority under or based on the law of the
country where such lender is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed, so long
as, in the case of clause (1) and clause (2), such action does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Person.

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrowers and the Agent.

“EBITDA” means, for any period, net income (or net loss) plus the sum of (a) net
interest expense, (b) income tax expense, (c) depreciation expense and
(d) amortization expense, in each case determined in accordance with GAAP for
such period.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or hazardous
materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal,

5
Omnicom: Amended and Restated Five Year Credit Agreement

 

response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or any third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of hazardous materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“EONIA” means, in relation to a Business Day and any amount denominated in Euro,
the applicable euro overnight index average administered by the Banking
Federation of the European Union (or any other person which takes over the
administration of that rate) for the relevant Business Day displayed on page
EONIA= of the Reuters screen (or any replacement Reuters page which displays
that rate) as of 5:00 P.M. (London Time) on the Business Day preceding the date
of determination for the offering of deposits in Euro for the period from 1
(one) Business Day to the immediately following Business Day.

“Equivalent”, at any date of determination thereof, in Dollars of any Committed
Currency or in any Committed Currency of Dollars, means the spot rate of
exchange that appears at 11:00 A.M. (London time), on the display page
applicable to the relevant currency on the OANDA website on such date; provided
that if there shall at any time no longer exist such a page on such website, the
spot rate of exchange shall be determined by reference to another similar rate
publishing service selected by the Agent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Guarantor’s controlled group, or under common control with the
Guarantor, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC, (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of the Guarantor or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by the Guarantor or any ERISA Affiliate from a Multiple Employer Plan
during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f)  the conditions for the imposition of a lien
under Section 303(k) of ERISA shall have been met with respect to any Plan; or
(g) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.

“EURIBO Rate” means, for any Interest Period for each Eurocurrency Rate Advance
comprising part of the same Borrowing, the rate per annum appearing on Reuters
EURIBOR01 page (or on any successor or substitute page of Reuters, or any
successor to or substitute for Reuters, providing rate quotations comparable to
those currently provided on such page of Reuters, as determined by the Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in Euro by reference to the Banking Federation of the
European Union Settlement Rates for deposits in Euro) at approximately 10:00
A.M., London time, two Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Euro with a maturity comparable to such
Interest Period.

6
Omnicom: Amended and Restated Five Year Credit Agreement

 

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Lending Office” means, with respect to any Lender, the office or
branch of such Lender specified as its “Eurocurrency Lending Office” in its
Administrative Questionnaire delivered to the Agent, or such other office,
branch or Affiliate of such Lender as such Lender may from time to time specify
to the Borrowers and the Agent.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum not
less than zero and equal to the rate per annum obtained by dividing (a)(i) in
the case of any Advance denominated in Dollars or any Committed Currency other
than Euro, the rate per annum (rounded upward to the nearest whole multiple of
1/16 of 1% per annum) appearing on Reuters LIBOR01 Page (or any successor page)
as the London interbank offered rate for deposits in Dollars or the applicable
Committed Currency at approximately 11:00 A.M. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period or, (ii) in the case of any Advance denominated in Euro, the
EURIBO Rate by (b) a percentage equal to 100% minus the Eurocurrency Rate
Reserve Percentage for such Interest Period.

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency that bears interest as provided in Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Facility” means the Revolving Credit Facility or the Letter of Credit Facility.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any published intergovernmental agreement entered into in connection with
the implementation of such Sections of the Internal Revenue Code and any fiscal
or regulatory legislation adopted pursuant to such published intergovernmental
agreements.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

7
Omnicom: Amended and Restated Five Year Credit Agreement

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” has the meaning specified in Section 1.03.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Guaranty” means the provisions of Article VII.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Increase Date” has the meaning specified in Section 2.18(a).

“Increasing Lender” has the meaning specified in Section 2.18(b).

“Information Memorandum” means the information memorandum dated July 2014 used
by the Agent in connection with the syndication of the Commitments.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the applicable Borrower pursuant to the provisions below and, thereafter, with
respect to Eurocurrency Rate Advances, each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending on the last day
of the period selected by such Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be one, two, three or six months,
and subject to clause (c) of this definition, twelve months, as the applicable
Borrower may, upon notice received by the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

(a) the Borrowers may not select any Interest Period that ends after the final
Termination Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) in the case of any such Borrowing, the Borrowers shall not be entitled to
select an Interest Period having duration of twelve months unless, by 2:00 P.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, each Lender notifies the Agent that such Lender will be
providing funding for such Borrowing with such Interest Period (the failure of
any Lender to so respond by such time being deemed for all purposes of this
Agreement as an objection by such Lender to the requested duration of such
Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Borrowing shall be one, two, three or six months, as specified by the
Borrower requesting such Borrowing in the applicable Notice of Borrowing as the
desired alternative to an Interest Period of twelve months;

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

8
Omnicom: Amended and Restated Five Year Credit Agreement

 

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
in such Interest Period, such Interest Period shall end on the last Business Day
of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to which a
portion of the Letter of Credit Commitments hereunder has been assigned pursuant
to Section 9.07 so long as such Eligible Assignee expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Agent of its Applicable Lending Office (which information shall be recorded by
the Agent in the Register), for so long as such Initial Issuing Bank or Eligible
Assignee, as the case may be, shall have a Letter of Credit Commitment.

“ITA” means the UK Income Tax Act 2007.

“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon such terms as may be reasonably satisfactory to the
Agent.

“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).

“Lenders” means the Initial Lenders, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.18 or Section 2.21 and
each Person that shall become a party hereto pursuant to Section 9.07.

“Letter of Credit” has the meaning specified in Section 2.01(b).

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrowers in (a) the maximum aggregate Available Amount set forth opposite
such Issuing Bank’s name on Schedule I hereto under the caption “Letter of
Credit Commitment” or (b) if such Issuing Bank has entered into one or more
Assignment and Assumptions, the amount set forth for such Issuing Bank in the
Register maintained by the Agent pursuant to Section 9.07(c) as such Issuing
Bank’s “Letter of Credit Commitment”, in each case as such amount may be reduced
prior to such time pursuant to Section 2.05.

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $100,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement intended to provide security
for the payment or performance of an obligation, including, without limitation,
the lien or retained security title of a conditional vendor and any easement,
right of way or other encumbrance on title to real property.

“Loan Party” means each Borrower and the Guarantor.

9
Omnicom: Amended and Restated Five Year Credit Agreement

 

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
Guarantor or the Guarantor and its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Guarantor or the Guarantor and its Subsidiaries taken as a whole, (b) the rights
and remedies of the Agent or any Lender under this Agreement or any Note or
(c) the ability of any Loan Party to perform its obligations under this
Agreement or any Note.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Guarantor or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Guarantor or any ERISA Affiliate and at least one Person other than the
Guarantor and the ERISA Affiliates or (b) was so maintained and in respect of
which the Guarantor or any ERISA Affiliate could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

“Non-Extending Lender” has the meaning specified in Section 2.21(b).

“Note” means a promissory note of a Borrower payable to a Lender, delivered
pursuant to a request made under Section 2.16 in substantially the form of
Exhibit A hereto, evidencing the aggregate indebtedness of such Borrower to such
Lender resulting from the Advances made by such Lender to such Borrower.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Overnight Rate” means (a) with respect to Advances or other amounts denominated
in Dollars, the Federal Funds Rate, (b) with respect to Advances or other
amounts denominated in Committed Currencies other than Euro, the rate per annum
applicable to an overnight period beginning on one Business Day and ending on
the next Business Day equal to the sum of 1% and the rate appearing on Reuters
LIBOR01 Page (or any successor page) as the London interbank offered rate for
overnight deposits in the relevant currency at approximately 11:00 A.M. (London
time) two Business Days prior to such date of determination and (c) with respect
to Advances denominated in Euro, EONIA.

“Patriot Act” has the meaning specified in Section 9.15.

“Payment Office” means, for any Committed Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Borrowers and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 30 days or
that are being contested in good faith and by appropriate proceedings that
prevent the forfeiture or sale of the assets subject to such Lien; (c) pledges
or deposits to secure obligations

10
Omnicom: Amended and Restated Five Year Credit Agreement

 

under workers’ compensation laws or similar legislation or to secure public or
statutory obligations or, in any such case, to secure reimbursement obligations
under letters of credit or bonds issued to support such obligations; and
(d) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Post-Petition Interest” has the meaning specified in Section 7.05.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Guarantor
or, if either such rating agency shall have issued more than one such rating,
the lowest such rating issued by such rating agency. For purposes of the
foregoing, (a) if only one of S&P and Moody’s shall have in effect a Public Debt
Rating, the Applicable Margin and the Applicable Percentage shall be determined
by reference to the available rating; (b) if neither S&P nor Moody’s shall have
in effect a Public Debt Rating, the Applicable Margin and the Applicable
Percentage will be set in accordance with Level 6 under the definition of
“Applicable Margin” or “Applicable Percentage”, as the case may be; (c) if the
ratings established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such rating differs by two or more levels, in which case the
applicable level will be deemed to be one level above the lower of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.05 or 6.01,
the aggregate principal amount of such Lender’s Advances) and the denominator of
which is the aggregate amount of all Revolving Credit Commitments at such time
(or, if the Revolving Credit Commitments shall have been terminated pursuant to
Section 2.05 or 6.01, the aggregate principal amount of all outstanding
Advances).

“Register” has the meaning specified in Section 9.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount (based on the Equivalent
in Dollars at such time) of the Advances owing to Lenders, or, if no such
principal amount is then outstanding, Lenders having at least a majority in
interest of the Revolving Credit Commitments; provided that if any Lender shall
be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time the Revolving Credit Commitments
of such Defaulting Lender at such time.

“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on the Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth

11
Omnicom: Amended and Restated Five Year Credit Agreement

 

in such Assumption Agreement or (c) if such Lender has entered into any
Assignment and Assumption, the Dollar amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 9.07(c), as such amount may
be reduced or increased in accordance with the terms hereof.

“Revolving Credit Facility” means, at any time, an amount equal to the aggregate
amount of the Revolving Credit Commitments at such time.

“S&P” means Standard & Poor’s Financial Services LLC.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or (b) the European Union or Her Majesty’s Treasury of the United Kingdom.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any comprehensive territorial Sanctions (on the date hereof
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or (b) any Person located, organized or resident in a Sanctioned Country.

“SEC” has the meaning specified in Section 5.01(i)(iv).

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Guarantor or any ERISA Affiliate and no Person other than the Guarantor and the
ERISA Affiliates or (b) was so maintained and in respect of which the Guarantor
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“SL Scheme” means the Syndicated Loan Scheme as described in the Syndicated Loan
Scheme Guidelines published by HM Revenue & Customs and dated September 2010.

“Sterling” means the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

“Subordinated Obligations” has the meaning specified in Section 7.05.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding Voting Stock of such Person, (b) the interest
in the capital or profits of such limited liability company, partnership or
joint venture or (c) the beneficial interest in such trust or estate is at the
time directly or indirectly owned or controlled by such Person, by such Person
and one or more of its other Subsidiaries or by one or more of such Person’s
other Subsidiaries.

“Termination Date” means the earlier of (a) July 31, 2019, subject to the
extension thereof pursuant to Section 2.21 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Extending Lender to any
requested extension pursuant to Section 2.21 shall be the Termination Date in
effect immediately prior to the applicable Anniversary Date for all purposes of
this Agreement.

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrowers in an amount equal to the

12
Omnicom: Amended and Restated Five Year Credit Agreement

 

excess of (a) the amount of its Letter of Credit Commitment over (b) the
aggregate Available Amount of all Letters of Credit issued by such Issuing Bank.

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Advances made by such Lender (in its capacity
as a Lender) and outstanding at such time, plus (ii) such Lender’s Ratable Share
of (A) the aggregate Available Amount of all the Letters of Credit outstanding
at such time and (B) the aggregate principal amount of all Advances made by each
Issuing Bank pursuant to Section 2.03(c) that have not been ratably funded by
such Lender and are outstanding at such time.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with U.S. generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Advances and Letters of Credit. (a) The Advances. Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Advances to the Borrowers from time to time on any Business Day during the
period from the Effective Date until the Termination Date applicable to such
Lender in an amount (based in respect of any Advances to be denominated in a
Committed Currency by reference to the Equivalent thereof in Dollars determined
on the date of delivery of the applicable Notice of Borrowing) not to exceed
such Lender’s Unused Commitment at such time. Each Borrowing under this Section
2.01(a) shall be in an amount not less than the Borrowing Minimum or an integral
multiple of the Borrowing Multiple in excess thereof and shall consist of
Advances of the same Type and in the same currency made on the same day by the
Lenders ratably according to their respective Revolving Credit Commitments.
Within the limits of each Lender’s Revolving Credit Commitment, the Borrowers
may borrow under this Section 2.01(a), prepay pursuant to Section 2.10 and
reborrow under this Section 2.01(a).

(b) Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, in reliance upon the agreements of the other Lenders set
forth in this Agreement, to issue letters of credit (each, a “Letter of Credit”)
for the account of any Borrower from time to time on any Business Day during the
period from the Effective Date until 30 days before the Termination Date
applicable to such Issuing Bank in an aggregate Available Amount (i) for all
Letters of Credit issued by each Issuing Bank not to exceed at any time the
lesser of (x) the Letter of Credit Facility at such time and (y) such Issuing
Bank’s Letter of Credit Commitment at such time and (ii) for each such Letter of
Credit not to exceed an amount equal to the Unused Commitments of the Lenders
having a Termination Date no earlier than the expiration date of such Letter of
Credit at such time. No Letter of Credit shall have an expiration date
(including all rights of such Borrower or the beneficiary to require renewal)
later than 10 Business Days before the final Termination Date. Within the limits
referred to above, the Borrowers may from time to time request the issuance of
Letters of Credit under this Section 2.01(b). Each letter of credit listed on
Schedule 2.01(b) shall be deemed to constitute a Letter of Credit issued
hereunder, and each Lender that is an issuer of such a Letter of Credit shall,
for purposes of Section 2.03, be deemed to be an Issuing Bank for each such
letter of credit, provided that any renewal or replacement of any such letter of
credit shall be issued by an Issuing Bank pursuant to the terms of this
Agreement. The terms “issue”, “issued”, “issuance” and all similar terms,

13
Omnicom: Amended and Restated Five Year Credit Agreement

 

when applied to a Letter of Credit, shall include any renewal or extension
thereof or amendment thereto that increases the Available Amount thereof or
otherwise materially increases an Issuing Bank’s obligations thereunder.

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in Section
2.03(c), each Borrowing shall be made on notice, given not later than
(x) 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurocurrency
Rate Advances denominated in Dollars, (y) 11:00 A.M. (New York City time) on the
fourth Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurocurrency Rate Advances denominated in any Committed
Currency, or (z) 11:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
applicable Borrower to the Agent, which shall give to each Lender prompt notice
thereof by telecopier or email. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier or email in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Borrowing, (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in
the case of a Borrowing consisting of Eurocurrency Rate Advances, initial
Interest Period and currency for each such Advance. Each Lender shall, before
1:00 P.M. (New York City time) on the date of such Borrowing, make available for
the account of its Applicable Lending Office to the Agent at the applicable
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing. After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the applicable Borrower at the Agent’s address referred to in
Section 9.02 or at the applicable Payment Office, as the case may be.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrowers may not select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than the Borrowing Minimum or if the
obligation of the Lenders to make Eurocurrency Rate Advances for the requested
currency shall then be suspended pursuant to Section 2.08 or 2.12 and (ii) the
Eurocurrency Rate Advances may not be outstanding as part of more than six
separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower
requesting such Borrowing. In the case of any Borrowing that the related Notice
of Borrowing specifies is to be comprised of Eurocurrency Rate Advances, the
applicable Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the applicable Borrower
on such date a corresponding amount. If and to the extent that such Lender shall
not have so made such ratable portion available to the Agent, such Lender and
such Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Agent, at (i) in the case of a Borrower, the higher of (A) the
interest rate applicable at the time to Advances comprising such Borrowing and
(B) the cost of funds incurred by the Agent in respect of such amount and
(ii) in the case of such Lender, (A) the Federal Funds Rate in the case of
Advances denominated in Dollars or (B) the cost of funds incurred by the Agent
in respect of such amount in the case of Advances denominated in Committed
Currencies. If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such

14
Omnicom: Amended and Restated Five Year Credit Agreement

 

Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent prompt
notice thereof. Each such notice of issuance of a Letter of Credit (a “Notice of
Issuance”) shall be by telecopier or email, specifying therein the requested
(A) date of such issuance (which shall be a Business Day), (B) Available Amount
and currency of such Letter of Credit, (C) expiration date of such Letter of
Credit (which shall not be later than 10 Business Days before the final
Termination Date), (D) name and address of the beneficiary of such Letter of
Credit and (E) form of such Letter of Credit. Such Letter of Credit shall be
issued pursuant to such application and agreement for letter of credit as such
Issuing Bank may specify to the applicable Borrower for use in connection with
such requested Letter of Credit (a “Letter of Credit Agreement”). If the
requested form of such Letter of Credit is acceptable to such Issuing Bank in
its reasonable discretion, such Issuing Bank will, upon fulfillment of the
applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower requesting such issuance at its office referred to in
Section 9.02 or as otherwise agreed with such Borrower in connection with such
issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern. For avoidance of doubt, but without limitation of the
generality of the foregoing, provisions relating to security interests,
reimbursement or other payment obligations, interest or events of default shall
be deemed to be in conflict with this Agreement

(b) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the Available Amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Ratable Share of the Available Amount of such Letter of Credit. Each
Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the applicable Borrower on the date made, or
of any reimbursement payment required to be refunded to such Borrower for any
reason, which amount will be advanced, and deemed to be an Advance to such
Borrower hereunder, regardless of the satisfaction of the conditions set forth
in Section 3.02. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit in accordance with the terms of this Agreement or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments (except that the participation of a Non-Extending
Lender shall terminate on the Termination Date applicable to such Non-Extending
Lender), and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Lender further acknowledges and agrees
that its participation in each Letter of Credit will be automatically adjusted
to reflect such Lender’s Ratable Share of the Available Amount of such Letter of
Credit at each time such Lender’s Revolving Credit Commitment is amended
pursuant to a Commitment Increase in accordance with Section 2.18, an assignment
in accordance with Section 9.07 or otherwise pursuant to this Agreement.

(c) Drawing and Reimbursement. The payment by an Issuing Bank of a draft drawn
under any Letter of Credit which is not reimbursed by the applicable Borrower on
the date made (the Borrowers having no obligation to reimburse such Issuing Bank
on the date of such payment, except to the extent, if any, that the sum of the
amount of such drawing plus the outstanding principal amount of all Advances,
plus the remaining Available Amount of all outstanding Letters of Credit, would
exceed the aggregate Revolving Credit Commitments at such date) shall constitute
for all purposes of this Agreement the making by any such Issuing Bank of an
Advance, which, in the case of a Letter of Credit denominated in Dollars, shall
be a Base Rate Advance, in the amount of such draft, or, in the case of a Letter
of Credit denominated in a Committed Currency, shall be a Base Rate Advance in
the Equivalent amount of Dollars on the date such draft is paid, without regard
to whether the making of such an

15
Omnicom: Amended and Restated Five Year Credit Agreement

 

Advance would exceed such Issuing Bank’s Unused Commitment. Each Issuing Bank
shall give prompt notice of each drawing under any Letter of Credit issued by it
to the applicable Borrower and the Agent. Upon written demand by such Issuing
Bank, with a copy of such demand to the Agent and the applicable Borrower, each
Lender shall pay to the Agent such Lender’s Ratable Share of such outstanding
Advance pursuant to Section 2.03(b). Each Lender acknowledges and agrees that
its obligation to make Advances pursuant to this Section 2.03(c) in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Promptly after receipt thereof, the Agent shall transfer such funds
to such Issuing Bank. Each Lender agrees to fund its Ratable Share of an
outstanding Advance on (i) the Business Day on which demand therefor is made by
such Issuing Bank, provided that notice of such demand is given not later than
11:00 A.M. (New York City time) on such Business Day, or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time. If and to the extent that any Lender shall not have so made the amount of
such Advance available to the Agent, such Lender agrees to pay to the Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by any such Issuing Bank until the date such amount is
paid to the Agent, at the Federal Funds Rate for its account or the account of
such Issuing Bank, as applicable. If such Lender shall pay to the Agent such
amount for the account of any such Issuing Bank on any Business Day, such amount
so paid in respect of principal shall constitute an Advance made by such Lender
on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Advance made by such Issuing Bank shall be reduced by
such amount on such Business Day.

(d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the Agent
on the first Business Day of each month a written report summarizing issuance
and expiration dates of Letters of Credit issued by such Issuing Bank during the
preceding month and drawings during such month under all Letters of Credit and
(B) to the Agent on the first Business Day of each calendar quarter a written
report setting forth the average daily aggregate Available Amount during the
preceding calendar quarter of all Letters of Credit issued by such Issuing Bank.
The Agent shall provide prompt notice to the Lenders of the reports delivered
pursuant to this subsection (d).

(e) Failure to Make Advances. The failure of any Lender to make the Advance to
be made by it on the date specified in Section 2.03(c) shall not relieve any
other Lender of its obligation hereunder to make its Advance on such date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on such date.

SECTION 2.04. Fees. (a) Facility Fee. The Borrowers agree to pay to the Agent
for the account of each Lender a facility fee on the aggregate amount of such
Lender’s Revolving Credit Commitment from the Effective Date in the case of each
Initial Lender and from the effective date specified in the Assumption Agreement
or in the Assignment and Assumption pursuant to which it became a Lender in the
case of each other Lender until the Termination Date applicable to such Lender
at a rate per annum equal to the Applicable Percentage in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December, commencing September 30, 2014, and on the Termination
Date applicable to such Lender; provided that no Defaulting Lender shall be
entitled to receive any facility fee in respect of its Revolving Credit
Commitment for any period during which that Lender is a Defaulting Lender (and
the Borrowers shall not be required to pay such fee that otherwise would have
been required to have been paid to that Defaulting Lender), other than a
facility fee, as described above, on the aggregate principal amount of Advances
funded by such Defaulting Lender outstanding from time to time.

(b) Letter of Credit Commissions.

(i) Each Borrower shall pay to the Agent for the account of each Lender a
commission on such Lender’s Ratable Share of the average daily aggregate
Available Amount of all Letters of Credit issued at the request of such Borrower
and outstanding from time to time at a rate per annum equal to the Applicable
Margin for Eurocurrency Rate Advances in effect from time to time during such
calendar quarter, payable in arrears quarterly on the last day of each March,
June, September and December, commencing with the quarter ended September 30,
2014, and on the

16
Omnicom: Amended and Restated Five Year Credit Agreement

 

Termination Date applicable to such Lender; provided, that no Defaulting Lender
shall be entitled to receive any commission in respect of Letters of Credit for
any period during which that Lender is a Defaulting Lender (and the Borrowers
shall not be required to pay such commission to that Defaulting Lender but shall
pay such commission as set forth in Section 2.19); provided that the Applicable
Margin shall be 2% above the Applicable Margin in effect upon the occurrence and
during the continuation of an Event of Default if the Borrowers are required to
pay default interest pursuant to Section 2.07(b).

(ii) Each Borrower shall pay to each Issuing Bank, for its own account, such
fronting fees and such other commissions, issuance fees, transfer fees and other
fees and charges in connection with the issuance or administration of each
Letter of Credit as such Borrower and such Issuing Bank shall agree.

(c) Agent’s Fees. The Borrowers shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Guarantor and the Agent.

SECTION 2.05. Optional Termination or Reduction of the Commitments. (a) Ratable
Termination or Reduction. The Borrowers shall have the right, upon at least five
Business Days’ notice to the Agent, to terminate in whole or permanently reduce
ratably in part the Unused Revolving Credit Commitments or the Unissued Letter
of Credit Commitments of the Lenders, provided that each partial reduction shall
be in the aggregate amount of $10,000,000 or an integral multiple of $1,000,000
in excess thereof.

(b) Termination of Defaulting Lender. The Borrowers may terminate the Unused
Commitment of any Lender that is a Defaulting Lender (determined after giving
effect to any reallocation of participations in Letters of Credit as provided in
Section 2.19) upon prior notice of not less than one Business Day to the Agent
(which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.19(e) shall apply to all amounts thereafter paid by any
Borrower for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, facility fees, Letter of Credit commissions
or other amounts), provided that (i) no Default shall have occurred and be
continuing and (ii) such termination shall not be deemed to be a waiver or
release of any claim any Borrower, the Agent, any Issuing Bank or any Lender may
have against such Defaulting Lender.

SECTION 2.06. Repayment of Advances and Letter of Credit Drawings. (a) The
Borrowers shall repay to the Agent for the ratable account of each Lender on the
Termination Date applicable to such Lender the aggregate principal amount of the
Advances then outstanding.

(b) The applicable Borrower’s obligation to reimburse under any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
(subject to Section 2.03(a)) shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement, such
Letter of Credit Agreement and such other agreement or instrument under all
circumstances, including, without limitation, the following circumstances (it
being understood that any such payment by such Borrower is without prejudice to,
and does not constitute a waiver of, any rights such Borrower might have or
might acquire as a result of the payment by any Lender of any draft or the
reimbursement by such Borrower thereof):

(i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of such Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

17
Omnicom: Amended and Restated Five Year Credit Agreement

 

(iii) the existence of any claim, set-off, defense or other right that such
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, any Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of such Borrower in respect of the L/C Related Documents;
or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, such
Borrower or a guarantor.

SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The Borrowers shall
pay interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent may, and upon the request of the
Required Lenders shall, require the Borrowers to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2% per annum above the rate per
annum required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii)
above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

SECTION 2.08. Interest Rate Determination. (a) The Agent shall give prompt
notice to the applicable Borrower and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.07(a)(i) or (ii).

18
Omnicom: Amended and Restated Five Year Credit Agreement

 

(b) If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurocurrency Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the applicable Borrower and the
Lenders, whereupon (A) such Borrower will, on the last day of the then existing
Interest Period therefor, (1) if such Eurocurrency Rate Advances are denominated
in Dollars, either (x) prepay such Advances or (y) Convert such Advances into
Base Rate Advances and (2) if such Eurocurrency Rate Advances are denominated in
any Committed Currency, either (x) prepay such Advances or (y) exchange such
Advances into an Equivalent amount of Dollars and Convert such Advances into
Base Rate Advances and (B) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances in the affected currency shall be
suspended until the Agent shall notify the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist; provided that, if the
circumstances set forth in clause (ii) above are applicable, the applicable
Borrower may elect, by notice to the Agent and the Lenders, to continue such
Advances in such Committed Currency for Interest Periods of not longer than one
month, which Advances shall thereafter bear interest at a rate per annum equal
to the Applicable Margin plus, for each Lender, the cost to such Lender
(expressed as a rate per annum) of funding its Eurocurrency Rate Advances by
whatever means it reasonably determines to be appropriate. Each Lender shall
certify its cost of funds for each Interest Period to the Agent and the
applicable Borrower as soon as practicable (but in any event not later than ten
Business Days after the first day of such Interest Period).

(c) If any Borrower shall fail to select the duration of any Interest Period in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.01 for any Eurocurrency Rate Advances made to it, the Agent will
forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in a Committed Currency, be exchanged for an Equivalent amount of Dollars and
Convert into Base Rate Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than the Borrowing Minimum, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(a), (i) each Eurocurrency Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, (A) if such Eurocurrency
Rate Advances are denominated in Dollars, be Converted into Base Rate Advances
and (B) if such Eurocurrency Rate Advances are denominated in any Committed
Currency, be exchanged for an Equivalent amount of Dollars and be Converted into
Base Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended; provided that the
applicable Borrower may elect, by notice to the Agent and the Lenders within one
Business Day of such Event of Default, to continue such Advances in such
Committed Currency, whereupon the Agent may require that each Interest Period
relating to such Eurocurrency Rate Advances shall bear interest at the Overnight
Rate for a period of three Business Days and thereafter, each such Interest
Period shall have a duration of not longer than one month.

(f) If Reuters LIBOR01 Page (or any successor or substitute page of Reuters, or
any successor to or substitute for Reuters, providing rate quotations comparable
to those currently provided on such page of Reuters, as determined by the Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in Dollars by reference to the ICE Benchmark
Administration Settlement Rates for deposits in Dollars) or Reuters EURIBOR01
page (or on any successor or substitute page of Reuters, or any successor to or
substitute for Reuters, providing rate quotations comparable to those currently
provided on such page of Reuters, as determined by the Agent from time to time
for purposes of providing quotations of interest rates applicable to deposits in
Euro by reference to the Banking Federation of the European Union Settlement
Rates for deposits in Euro), as applicable, is unavailable for determining the
Eurocurrency Rate for any Eurocurrency Rate Advances,

19
Omnicom: Amended and Restated Five Year Credit Agreement

 

(i) the Agent shall forthwith notify the Borrowers and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances,

(ii) with respect to Eurocurrency Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, Convert into a
Base Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, be prepaid by the applicable Borrower or be
automatically exchanged for an Equivalent amount of Dollars and be Converted
into a Base Rate Advance (or if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance), and

(iii) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Borrowers and the Lenders that the circumstances causing
such suspension no longer exist.

SECTION 2.09. Optional Conversion of Advances. Each Borrower may on any Business
Day, upon notice given to the Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.08 and 2.12, Convert all or any portion
of the Advances made to such Borrower denominated in Dollars of one Type
comprising the same Borrowing into Advances denominated in Dollars of the other
Type; provided, however, that any Conversion of Eurocurrency Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b) and no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(b). Each
such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Dollar denominated Advances to
be Converted, and (iii) if such Conversion is into Eurocurrency Rate Advances,
the duration of the initial Interest Period for each such Advance. Each notice
of Conversion shall be irrevocable and binding on the applicable Borrower.

SECTION 2.10. Prepayments of Advances. (a)  Optional. Each Borrower may, upon
notice at least two Business Days prior to the date of such prepayment, in the
case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower giving such notice shall,
prepay the outstanding principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the principal amount prepaid; provided, however,
that (x) each partial prepayment shall be in an aggregate principal amount of
not less than the Borrowing Minimum or an integral multiple of the Borrowing
Multiple in excess thereof and (y) in the event of any such prepayment of a
Eurocurrency Rate Advance, such Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 9.04(c).

(b) Mandatory.

(i) If, on any date, the Agent notifies the Borrowers that, on any interest
payment date, the sum of (A) the aggregate principal amount of all Advances
denominated in Dollars then outstanding plus (B) the aggregate Available Amount
of all Letters of Credit denominated in Dollars then outstanding plus (C) the
Equivalent in Dollars (determined on the third Business Day prior to such
interest payment date) of the aggregate principal amount of all Advances
denominated in Committed Currencies then outstanding plus (D) the Equivalent in
Dollars (determined on the third Business Day prior to such interest payment
date) of the aggregate Available Amount of all Letters of Credit denominated in
Committed Currencies then outstanding exceeds 103% of the aggregate Revolving
Credit Commitments of the Lenders on such date, the Borrowers shall, as soon as
practicable and in any event within two Business Days after receipt of such
notice, subject to the proviso to this sentence set forth below, prepay the

20
Omnicom: Amended and Restated Five Year Credit Agreement

 

outstanding principal amount of any Advances owing by the Borrowers in an
aggregate amount sufficient to reduce such sum to an amount not to exceed 100%
of the aggregate Revolving Credit Commitments of the Lenders on such date
together with any interest accrued to the date of such prepayment on the
aggregate principal amount of Advances prepaid; provided that if the aggregate
principal amount of Base Rate Advances outstanding at the time of such required
prepayment is less than the amount of such required prepayment, the portion of
such required prepayment in excess of the aggregate principal amount of Base
Rate Advances then outstanding shall be deferred until the next succeeding last
day of an Interest Period of outstanding Eurocurrency Rate Advances in an
aggregate amount equal to the excess of such required prepayment. The Agent
shall give prompt notice of any prepayment required under this Section 2.10(b)
to the Borrowers and the Lenders, and shall provide prompt notice to the
Borrowers of any such notice of required prepayment received by it from any
Lender.

(ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the applicable Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to Section
9.04(c). The Agent shall give prompt notice of any prepayment required under
this Section 2.10(b) to the Borrowers and the Lenders.

SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or any governmental rule,
policy, guideline, directive or regulation after the date hereof, or (ii) the
compliance with any guideline or request issued after the date hereof from any
central bank or other governmental authority including, without limitation, any
agency of the European Union or similar monetary or multinational authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Advances or agreeing to issue or of issuing or maintaining or
participating in Letters of Credit (excluding for purposes of this Section 2.11
any such increased costs resulting from (i) Indemnified Taxes or Other Taxes (as
to which Section 2.14 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender is organized
or has its Applicable Lending Office or any political subdivision thereof and
(iii) any withholding Taxes imposed under FATCA), then the Borrowers shall from
time to time, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost, submitted to the Borrowers and the Agent
by such Lender, shall be conclusive and binding for all purposes, absent
manifest error.

(b) If any Lender determines that compliance with any law or any governmental
rule, policy, guideline, directive or regulation or any guideline or request
taking effect or issued after the date hereof from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender or any corporation controlling such Lender and that the amount of
such capital or liquidity is increased by or based upon the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder and other commitments of this type, then, upon demand by such Lender
(with a copy of such demand to the Agent), the Borrowers shall pay to the Agent
for the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital or liquidity to be allocable to the
existence of such Lender’s commitment to lend hereunder. A certificate as to
such amounts submitted to the Borrowers and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.

(c) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.11 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section 2.11 for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrowers of the

21
Omnicom: Amended and Restated Five Year Credit Agreement

 

circumstances giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
circumstances giving rise to such increased costs or reductions cause such
increased costs or reductions to be retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof.

(d) For the avoidance of doubt and notwithstanding anything herein to the
contrary, for the purposes of this Section 2.11, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives by a governmental authority thereunder
or issued by a governmental authority in connection therewith (whether or not
having the force of law) and (ii) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority ) or the United States or foreign regulatory authorities
(whether or not having the force of law), in case for this clause (ii) pursuant
to Basel III, shall in each case be deemed to be a change in law regardless of
the date enacted, adopted, issued, promulgated or implemented.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or any Committed
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or any
Committed Currency hereunder, (a) (i) if such Eurocurrency Rate Advance is
denominated in Dollars, be Converted into a Base Rate Advance and (ii) if such
Eurocurrency Rate Advance is denominated in any Committed Currency, be exchanged
into an Equivalent amount of Dollars and be Converted into a Base Rate Advance
and (b) the obligation of the Lenders to make Eurocurrency Rate Advances in the
affected currency or to Convert Advances into Eurocurrency Rate Advances shall
be suspended until the Agent shall notify the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist; provided, however, that
before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Eurocurrency Lending Office if the making of such a
designation would allow such Lender or its Eurocurrency Lending Office to
continue to perform its obligations to make such Eurocurrency Rate Advances or
to continue to fund or maintain such Eurocurrency Rate Advances and would not,
in the judgment of such Lender, be otherwise disadvantageous to such Lender.

SECTION 2.13. Payments and Computations. (a) The Borrowers shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency), irrespective
of any right of counterclaim or set-off, not later than 11:00 A.M. (New York
City time) on the day when due in Dollars to the Agent at the applicable Agent’s
Account in same day funds. The Borrowers shall make each payment hereunder with
respect to principal of, interest on, and other amounts relating to, Advances
denominated in a Committed Currency, irrespective of any right of counterclaim
or set-off, not later than 11:00 A.M. (at the Payment Office for such Committed
Currency) on the day when due in such Committed Currency to the Agent, by
deposit of such funds to the applicable Agent’s Account in same day funds. The
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal, interest, fees or commissions ratably (other than
amounts payable pursuant to Section 2.11, 2.14 or 9.04(c)) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.18
or an extension of the Termination Date pursuant to Section 2.21, and upon the
Agent’s receipt of such Lender’s Assumption Agreement and recording of the
information contained therein in the Register, from and after the applicable
Increase Date or Anniversary Date, as the case may be, the Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the interest assumed thereby to the Assuming Lender. Upon its acceptance of
an Assignment and Assumption and recording of the information contained therein
in the Register pursuant to Section 9.07(c), from and after the effective date
specified in such Assignment and Assumption, the Agent shall make all payments
hereunder and under any Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such

22
Omnicom: Amended and Restated Five Year Credit Agreement

 

Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) Each Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the Note held by
such Lender, to charge from time to time against any or all of such Borrower’s
accounts with such Lender any amount so due.

(c) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of facility fees and Letter of Credit commissions shall be made by the
Agent on the basis of a year of 360 days (or, in each case of Advances
denominated in Committed Currencies where market practice differs, in accordance
with market practice), in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that such
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the applicable Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.

(f) To the extent that the Agent receives funds for application to the amounts
owing by any Borrower under or in respect of this Agreement or any Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the Lenders in accordance with the terms of this Section
2.13, the Agent shall be entitled to convert or exchange such funds into Dollars
or into a Committed Currency, to the extent necessary to enable the Agent to
distribute such funds in accordance with the terms of this Section 2.13;
provided that each Borrower and each of the Lenders hereby agree that the Agent
shall not be liable or responsible for any loss, cost or expense suffered by
such Borrower or such Lender as a result of any conversion or exchange of
currencies affected pursuant to this Section 2.13(f) or as a result of the
failure of the Agent to effect any such conversion or exchange; and provided
further that the Borrowers agree to indemnify the Agent and each Lender, and
hold the Agent and each Lender harmless, for any and all losses, costs and
expenses incurred by the Agent or any Lender for any conversion or exchange of
currencies (or the failure to convert or exchange any currencies) in accordance
with this Section 2.13(f).

SECTION 2.14. Taxes. (a) Except as required by applicable law, any and all
payments by any Loan Party to or for the account of any Lender or the Agent
hereunder or under the Notes or any other documents to be delivered hereunder
shall be made, in accordance with Section 2.13 or the applicable provisions of
such other documents, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto (all such taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as “Taxes”). If any
Loan Party shall be required by law to deduct any Taxes from or in

23
Omnicom: Amended and Restated Five Year Credit Agreement

 

respect of any sum payable hereunder or under any Note or any other documents to
be delivered hereunder to any Lender or the Agent, (i) if such Tax is an
Indemnified Tax, the sum payable shall be increased as may be necessary so that
after making all required deductions for Indemnified Taxes (including deductions
for Indemnified Taxes applicable to additional sums payable under this
Section 2.14) such Lender or the Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make such deductions and (iii) such Loan Party shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law. For purposes of this Agreement,
“Indemnified Taxes” shall mean any Taxes other than (w) Taxes imposed on or
measured by overall net income, overall gross income, profits, gains or branch
profits and franchise taxes imposed on it in lieu of net income taxes, in each
case, imposed by the jurisdiction under the laws of which such Lender or the
Agent (as the case may be) is organized (or any political subdivision thereof),
imposed as a result of a present or former connection between such Lender or the
Agent (as the case may be) and the jurisdiction imposing such Tax (other than
connections arising from such Lender or the Agent (as the case may be) having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to this Agreement or the Notes or
enforced any rights under this Agreement or the Notes, or sold or assigned an
interest in any rights or obligations hereunder or under any Note) and, in the
case of each Lender, imposed by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof, (x) in respect of amounts
payable by OCI, U.S. federal withholding Taxes imposed on amounts payable to or
for the account of such Lender or the Agent (as the case may be) pursuant to a
law in effect (i) on the date on which such person becomes a party hereto or
acquires its interest in any Commitment or Advance to OCI (including any Note
payable by OCI) (other than pursuant to an assignment request by OCI under
Section 2.20) or (ii) in the case of a Lender, on the date such Lender changes
its Applicable Lending Office, except in each case to the extent that amounts
with respect to such Taxes were payable either to such person’s assignor
immediately before such person became a party hereto or to such Lender
immediately before it changed its Applicable Lending Office, (y) Taxes
attributable to the failure of such Lender or the Agent (as the case may be) to
comply with Sections 2.14(e) and 2.14(f) and (z) any withholding Taxes imposed
under FATCA.

(b) In addition, the Borrowers shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder other than any
such Other Taxes that arise in relation to any assignment or transfer by a
Lender of its rights or obligations hereunder (except where such assignment or
transfer is at the written request of the Borrowers) (hereinafter referred to as
“Other Taxes”).

(c) Subject to Sections 2.14(e) and 2.14(f), the Borrowers shall indemnify each
Lender and the Agent for and hold it harmless against the full amount of
Indemnified Taxes or Other Taxes (including, without limitation, Indemnified
Taxes and Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 2.14) imposed on or paid by such Lender or the Agent (as the
case may be) and any liability (including penalties, interest and reasonable
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or the Agent (as the case may
be) makes written demand therefor setting forth in reasonable detail the basis
for such claim.

(d) Within 45 days after the date of any payment of Taxes, the applicable Loan
Party shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. For purposes of this
subsection (d) and subsection (e), the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.

(e) Any Lender making Advances to OCI that is entitled to an exemption from or
reduction of withholding tax with respect to payments made hereunder or under
any Note shall deliver to OCI and the Agent, at the time or times reasonably
requested by OCI or the Agent, such properly completed and executed
documentation reasonably requested by OCI or the Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by OCI or the

24
Omnicom: Amended and Restated Five Year Credit Agreement

 

Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by OCI or the Agent as will enable OCI or the Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.14(e)(ii)(A)
and (ii)(B) and Section 2.14(e)(iv) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Without
limiting the generality of the foregoing, in respect of any Lender making
Advances to OCI:

(i) Each Lender that is a United States Person shall deliver to OCI and the
Agent, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assumption Agreement
or the Assignment and Assumption pursuant to which it becomes a Lender in the
case of each other Lender, and from time to time thereafter as reasonably
requested in writing by OCI (but only so long as such Lender remains lawfully
able to do so), shall provide each of the Agent and OCI with executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(ii) Each Lender that is not a United State person, on or prior to the date of
its execution and delivery of this Agreement in the case of each Initial Lender
and on the date of the Assumption Agreement or the Assignment and Assumption
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by OCI (but only so
long as such Lender remains lawfully able to do so), shall provide each of the
Agent and OCI with whichever of the following is applicable:

(A) in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
hereunder or under any Note, executed originals of IRS Form W-8BEN-E or W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments hereunder or under any Note, IRS Form W-8BEN-E or
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
tax pursuant to the “business profits” or “other income” article of such tax
treaty;

(B) executed originals of IRS Form W-8ECI;

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Internal Revenue Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
a “10 percent shareholder” of OCI within the meaning of Section 881(c)(3)(B) of
the Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN-E or W-8BEN; or

(D) to the extent a Lender is not the beneficial owner, executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Lender is a partnership
and one or more direct or indirect partners of such Lender are claiming the
portfolio interest exemption, Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit D-4 on behalf of each such
direct and indirect partner.

(iii) Any Lender that is not a United States person shall, to the extent it is
legally entitled to do so, deliver to OCI and the Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time

25
Omnicom: Amended and Restated Five Year Credit Agreement

 

thereafter upon the reasonable request of OCI or the Agent), executed originals
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit OCI or the Agent to determine the withholding or deduction required to be
made.

(iv) If a payment made to a Lender hereunder or under any Note would be subject
to United States federal withholding tax imposed by Sections 1471(a) and 1472(a)
of the Internal Revenue Code if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or Section 1472(b) of the Internal Revenue Code, as applicable, and the
regulations thereunder), such Lender shall deliver to OCI and the Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by OCI or the Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by OCI or the Agent as may be
necessary for the Borrowers or the Agent to comply with its obligations under
FATCA, to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.14(e)(iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(f) Each Lender agrees that if any form or certification it previously delivered
pursuant to Section 2.14(e) expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify OCI and
the Agent in writing of its legal inability to do so. Notwithstanding anything
to the contrary herein, for any period with respect to which a Lender has failed
to provide OCI with the appropriate form, certificate or other document
described in Section 2.14(e), such Lender shall not be entitled to a gross-up or
indemnification under Section 2.14(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure, including any United States federal
withholding tax imposed as a result of a failure to satisfy the applicable
requirements of FATCA; provided, however, that should a Lender become subject to
Taxes because of its failure to deliver a form, certificate or other document
required hereunder, the Borrowers shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes.

(g) In respect of Advances to OFP, each Lender shall designate an Applicable
Lending Office that is beneficially entitled to interest under such Advances and
that, on the date of this Agreement or (in the case of any Person that becomes a
Lender hereunder by means of an assignment or transfer) on the date such Lender
becomes a party hereto is (i) a bank (as defined for the purpose of section 879
of the ITA) making an advance under any Credit Document and is within the charge
to United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payment
apart from section 18A of the CTA; or (ii) in respect of an advance made under a
Credit Document by a person that was a bank (as defined for the purpose of
section 879 of the ITA) at the time that that advance was made and within the
charge to United Kingdom corporation tax as respects any payments of interest
made in respect of that advance; or (iii) resident in a country with which the
United Kingdom has a double taxation agreement which makes provision for full
exemption from United Kingdom taxation on interest payable by OFP pursuant to
this Agreement and does not carry on business in the United Kingdom through a
permanent establishment with which the payment is effectively connected (each
such Person which is so resident being hereinafter in this Section 2.14 referred
to as a “Treaty Lender”); or (iv) a company resident in the United Kingdom, or a
partnership each member of which is a company resident in the United Kingdom for
United Kingdom tax purposes; or (v) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which is required to bring into account interest payable to it
by OFP pursuant to this Agreement in computing its chargeable profits for the
purposes of Section 19 of the CTA. If, on the date on which any interest payment
falls due, any Lender does not or ceases to comply with, or is not a Person who
falls within, clause (i), (ii), (iii) (iv) or (v) above other than by reason of
any change after the date of this Agreement in (or in the interpretation,
administration or application of) any law or double taxation agreement or any
published practice or concession of any relevant taxing authority, the Borrowers
shall not be required to compensate such Lender under Section 2.14(a) or 2.14(c)
for the amount of Taxes imposed by the United Kingdom in consequence. Subject to
Section 2.14(h)(i) below, any Lender to whom clause (iii) above is relevant and
OFP shall cooperate in promptly completing any procedural formalities necessary
for OFP to obtain authorization to make interest payments without deduction for
United Kingdom income tax. The

26
Omnicom: Amended and Restated Five Year Credit Agreement

 

Borrowers shall not be required to compensate any Lender to whom clause (iii)
above is relevant under Section 2.14(a) or 2.14(c) for any withholding or
deduction for or on account of United Kingdom income tax from interest payments
if such withholding or deduction is required as a result of the failure of such
Lender to comply with its obligations in the preceding sentence (other than a
failure that is attributable to the failure by OFP to comply with its
obligations in the preceding sentence). Furthermore, the Borrowers shall not be
required to compensate any Lender to whom clauses (iv) or (v) above is relevant
under Section 2.14(a) or 2.14(c) for any withholding or deduction for or on
account of United Kingdom income tax from interest payments if: (x) an officer
of H.M. Revenue & Customs has given (and not revoked) a direction (a
"Direction") under section 931 of the ITA which relates to the payment and that
Lender has received from the OFP a certified copy of that Direction, and the
payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made, (y) the relevant Lender has not given to OFP a
written confirmation that the person beneficially entitled to interest payable
to that Lender by OFP falls within clauses (iv) or (v) above, and the payment
could have been made to the Lender without any withholding or deduction for or
on account of United Kingdom income tax if the Lender had given such written
confirmation to OFP, on the basis that the confirmation would have enabled OFP
to have formed a reasonable belief that the payment was an "excepted payment"
for the purpose of section 930 of the ITA.

(h) (i) A Treaty Lender which holds a passport under the HMRC DT Treaty Passport
scheme which becomes a party to this Agreement, and which wishes that scheme to
apply to an Advance made available to OFP under this Agreement, shall include an
indication to that effect by including its scheme reference number and its
jurisdiction of tax residence in its Administrative Questionnaire (for the
benefit of the Agent and without liability to any Borrower). If such Treaty
Lender includes the indication described above then OFP shall file a duly
completed form DTTP2 in respect of such Treaty Lender with HM Revenue & Customs
within 30 days of the date of the amendment and restatement of this Agreement,
the Assumption Agreement, or the Assignment and Assumption (as the case may be)
(as shall any other relevant United Kingdom Borrower within 30 days of that
Borrower becoming party to this Agreement). If a Lender has not indicated that
it wishes the HMRC DT Treaty Passport scheme to apply to this Agreement as per
the above then no Borrower shall file any form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender's Advances. For the avoidance of
doubt, nothing in this Section 2.14 shall require a Treaty Lender to (x)
register under the HMRC DT Treaty Passport scheme; (y) apply the HMRC DT Treaty
Passport scheme to any Advance if it has so registered or (z) file any forms
relating to any double taxation agreement with the United Kingdom if it has
indicated that it wishes the HMRC DT Treaty Passport scheme to apply to this
Agreement in accordance with the above and the relevant Borrower has not
complied with its obligations under this Section 2.14(h)(i).

(ii) Each Treaty Lender irrevocably appoints the Agent to act as syndicate
manager under, and authorizes the Agent to operate, and take any action
necessary or desirable under, the SL Scheme in connection with any Borrowing
hereunder. Each Treaty Lender shall cooperate with the Agent in completing any
procedural formalities necessary under the SL Scheme, and shall promptly supply
to the Agent such information as the Agent may request in connection with the
operation of the SL Scheme. Each Treaty Lender without limiting the liability of
any Borrower under this Agreement, shall, within five Business Days of demand,
indemnify the Agent for any liability or loss incurred by the Agent as a result
of the Agent acting as syndicate manager under the SL Scheme in connection with
the Treaty Lender’s participation in any Borrowing (except to the extent that
the liability or loss arises directly from the Agent’s gross negligence or
willful misconduct). Each Treaty Lender shall, within five Business Days of
demand, indemnify each Borrower for any Tax which such Borrower becomes liable
to pay in respect of any payments made to such Treaty Lender arising as a result
of any incorrect information supplied by such Treaty Lender which results in a
provisional authority issued by HM Revenue and Customs under the SL Scheme being
withdrawn. Each Borrower acknowledges that it is fully aware of its contingent
obligations under the SL Scheme and shall (i) promptly inform the Agent of all
actions required to be performed by the Agent under the SL Scheme, (ii) promptly
supply to the Agent such information as the Agent may request in connection with
the operation of the SL Scheme; and (iii) act in accordance with any provisional
notice issued by HM Revenue and Customs under the SL Scheme. The Agent agrees to
provide, as soon as reasonably practicable, a copy of any provisional authority
issued to it under the SL Scheme in connection with any Borrowing to those
Borrowers specified in such provisional authority. Each of the Borrowers, the

27
Omnicom: Amended and Restated Five Year Credit Agreement

 

Treaty Lenders and the Agent acknowledges that the Agent: (i) is entitled to
rely completely upon information provided to it in connection with this clause;
(ii) is not obliged to undertake any inquiry into the accuracy of such
information nor into the status of the Treaty Lender or, as the case may be,
Borrower providing such information; and (iii) shall have no liability to any
Person for the accuracy of any information it submits to HM Revenue and Customs
in connection with this clause.

(i) If the Agent or any Lender, in its sole discretion exercised in good faith,
determines that it has received a refund of any Indemnified Taxes or Other Taxes
(including by virtue of a credit or offset of such Indemnified Taxes or Other
Taxes) as to which it has been indemnified by a Borrower or with respect to
which a Borrower has made a gross-up payment under Section 2.14(a) or 2.14(c),
it shall pay to such Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or gross-up paid, by such Borrower under this
Section 2.14 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses of the Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant governmental authority with respect to such refund), provided
that such Borrower upon the request of the Agent or such Lender, agrees to repay
the amount paid over to such Borrower (plus any penalties, interest or other
charges imposed by the relevant governmental authority) to the Agent or such
Lender if the Agent or such Lender is required to repay such refund to such
governmental authority. This Section 2.14(i) shall not be construed to require
the Agent or any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to a Borrower or
any other Person.

(j) VAT

(i) All amounts expressed to be payable under this Agreement or the Notes by any
Loan Party to the Agent or a Lender which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply, and accordingly, subject to paragraph
(ii) below, if VAT is or becomes chargeable on any supply made by the Agent or
Lender under this Agreement or the Notes and the Agent or such Lender, as
applicable, is required to account to the relevant tax authority for the VAT,
that Loan Party must pay to the Agent or such Lender (in addition to and at the
same time as paying any other consideration for such supply) an amount equal to
the amount of the VAT (and such Agent or Lender, as applicable, must promptly
provide an appropriate VAT invoice to that Loan Party).

(ii) If VAT is or becomes chargeable on any supply made by the Agent or any
Lender (the “Supplier”) to the Agent or any other Lender (the “Recipient”) under
this Agreement or the Notes, and any party hereto other than the Recipient (the
“Relevant Party”) is required by the terms of this Agreement or the Notes to pay
an amount equal to the consideration for that supply to the Supplier (rather
than being required to reimburse or indemnify the Recipient in respect of that
consideration):

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (A) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

(B) (where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(iii) Where this Agreement requires any Loan Party to reimburse or indemnify the
Agent or a Lender for any cost or expense, that Loan Party shall reimburse or
indemnify (as the case may be) the Agent or such Lender, as applicable, for the
full amount of such cost or expense, including such part

28
Omnicom: Amended and Restated Five Year Credit Agreement

 

thereof as represents VAT, save to the extent that the Agent or such Lender
reasonably determines that it is entitled to credit or repayment in respect of
such VAT from the relevant tax authority.

(iv) Any reference in this Section 2.14(j) to any Loan Party shall, at any time
when such Loan Party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term "representative
member" to have the same meaning as in the Value Added Tax Act 1994 of the
United Kingdom or any substantially similar concept in the case of a group for
non-United Kingdom VAT purposes).

(v) In relation to any supply made by the Agent or a Lender to any Loan Party
under this Agreement, if reasonably requested by the Agent or such Lender, that
Loan Party must promptly provide the Agent or such Lender with details of that
Loan Party's VAT registration and such other information as is reasonably
requested in connection with the Agent’s or such Lender’s VAT reporting
requirements in relation to such supply.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than as payment of
an Advance made by an Issuing Bank pursuant to the first sentence of Section
2.03(c), to the extent that the unreimbursed amount of such Advance exceeds the
applicable Issuing Bank’s Ratable Share of the initial amount of such Advance,
or pursuant to Section 2.11, 2.14, 2.19 or 9.04(c)) in excess of its Ratable
Share of payments on account of the Advances obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
the Advances owing to them as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them; provided, however, that
if all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. Each Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of such Borrower in the amount of such
participation.

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances made to
such Borrower. The Borrowers agree that upon notice by any Lender to the
Borrowers (with a copy of such notice to the Agent) to the effect that a Note is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender, the Borrowers shall promptly execute and deliver to such
Lender a Note payable to such Lender in a principal amount up to the Revolving
Credit Commitment of such Lender.

(b) The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Agent from each Borrower hereunder and
each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the

29
Omnicom: Amended and Restated Five Year Credit Agreement

 

amount of principal and interest due and payable or to become due and payable
from each Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error; provided, however, that the failure of the Agent or such Lender to make
an entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of any
Borrower under this Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Borrowers and their Subsidiaries, including, without
limitation, to fund acquisitions otherwise not prohibited hereunder.

SECTION 2.18. Increase in the Aggregate Commitments. (a) The Guarantor may, at
any time but in any event not more than once in any calendar year prior to the
final Termination Date, by notice to the Agent, request that the aggregate
amount of the Revolving Credit Commitments be increased by an amount of
$10,000,000 or an integral multiple thereof (each a “Commitment Increase”) to be
effective as of a date that is at least 90 days prior to the latest scheduled
Termination Date then in effect and not less than three Business Days after the
date of such notice (the “Increase Date”) as specified in the related notice to
the Agent; provided, however that (i) in no event shall the aggregate amount of
the Revolving Credit Commitments at any time exceed $3,000,000,000 and (ii) on
the date of any request by the Guarantor for a Commitment Increase and on the
related Increase Date the applicable conditions set forth in Article III shall
be satisfied.

(b) The Agent shall promptly notify the Lenders of a request by the Guarantor
for a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and (iii)
the date by which Lenders wishing to participate in the Commitment Increase must
commit to an increase in the amount of their respective Revolving Credit
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Revolving
Credit Commitment. If the Lenders notify the Agent that they are willing to
increase the amount of their respective Revolving Credit Commitments by an
aggregate amount that exceeds the amount of the requested Commitment Increase,
the requested Commitment Increase shall be allocated among the Lenders willing
to participate therein in such amounts as are agreed between the Guarantor and
the Agent.

(c) Promptly following each Commitment Date, the Agent shall notify the
Guarantor as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Guarantor may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Revolving Credit Commitment of each such Eligible Assignee
shall be in an amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.18(b) (each such Eligible Assignee, and each Eligible Assignee that becomes a
Lender in accordance with Section 2.21, an “Assuming Lender”) shall become a
Lender party to this Agreement as of such Increase Date and the Revolving Credit
Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.18(b)) as of such Increase Date;
provided, however, that the Agent shall have received on or before such Increase
Date the following, each dated such date:

(i) (A) certified copies of resolutions of the Board of Directors of each Loan
Party or the Executive Committee of such Board approving the Commitment Increase
and (B) an opinion of counsel for the Loan Parties (which may be in-house
counsel), in form and substance reasonably acceptable to the Agent and the
Lenders;

30
Omnicom: Amended and Restated Five Year Credit Agreement

 

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Guarantor and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the
Guarantor; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Guarantor and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the Loan
Parties, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender’s ratable portion of
the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment as a percentage of the aggregate Revolving Credit Commitments
outstanding after giving effect to the relevant Commitment Increase) and, in the
case of such Increasing Lender, an amount equal to the excess of (i) such
Increasing Lender’s ratable portion of the Borrowings then outstanding
(calculated based on its Revolving Credit Commitment as a percentage of the
aggregate Revolving Credit Commitments outstanding after giving effect to the
relevant Commitment Increase) over (ii) such Increasing Lender’s ratable portion
of the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment (without giving effect to the relevant Commitment Increase) as a
percentage of the aggregate Revolving Credit Commitments (without giving effect
to the relevant Commitment Increase)). After the Agent’s receipt of such funds
from each such Increasing Lender and each such Assuming Lender, the Agent will
promptly thereafter cause to be distributed like funds to the other Lenders for
the account of their respective Applicable Lending Offices in an amount to each
other Lender such that the aggregate amount of the outstanding Advances owing to
each Lender after giving effect to such distribution equals such Lender’s
ratable portion of the Borrowings then outstanding (calculated based on its
Revolving Credit Commitment as a percentage of the aggregate Revolving Credit
Commitments outstanding after giving effect to the relevant Commitment
Increase).

SECTION 2.19. Defaulting Lenders. (a)  If any Letters of Credit are outstanding
at the time a Lender becomes a Defaulting Lender, and the Commitments have not
been terminated in accordance with Section 6.01, then:

(i) so long as no Default has occurred and is continuing, all or any part of the
Available Amount of outstanding Letters of Credit shall be reallocated among the
Lenders that are not Defaulting Lenders (“non-Defaulting Lenders”) in accordance
with their respective Ratable Shares (disregarding any Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that the sum of (A) the
aggregate principal amount of all Advances made by such non-Defaulting Lenders
(in their capacity as Lenders) and outstanding at such time, plus (B) such
non-Defaulting Lenders’ Ratable Shares (before giving effect to the reallocation
contemplated herein) of the Available Amount of all outstanding Letters of
Credit, plus (C) the aggregate principal amount of all Advances made by each
Issuing Bank pursuant to Section 2.03(c) that have not been ratably funded by
such non-Defaulting Lenders and outstanding at such time, plus (D) such
Defaulting Lender’s Ratable Share of the Available Amount of such Letters of
Credit, does not exceed the total of all non-Defaulting Lenders’ Revolving
Credit Commitments and the respective revolving extensions of credit of each
non-Defaulting Lender do not exceed such non-Defaulting Lender’s Revolving
Credit Commitment.

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by any Issuing Bank, cash collateralize such Defaulting Lender’s Ratable
Share of the Available Amount of such Letters of Credit (after giving effect to
any partial reallocation pursuant to clause (i) above) by paying cash collateral
to such Issuing Bank; provided that, so long as no Default shall be continuing,
such cash collateral shall be released promptly upon the earliest of (A) the
reallocation of the Available Amount of outstanding Letters of Credit among

31
Omnicom: Amended and Restated Five Year Credit Agreement

 

non-Defaulting Lenders in accordance with clause (i) above, (B) the termination
of the Defaulting Lender status of the applicable Lender or (C) such Issuing
Bank’s good faith determination that there exists excess cash collateral (in
which case, the amount equal to such excess cash collateral shall be released);

(iii) if the Ratable Shares of Letters of Credit of the non-Defaulting Lenders
are reallocated pursuant to this Section 2.19(a), then the fees payable to the
Lenders pursuant to Section 2.04(b)(i) shall be adjusted in accordance with such
non-Defaulting Lenders’ Ratable Shares of Letters of Credit;

(iv) if any Defaulting Lender’s Ratable Share of Letters of Credit is neither
cash collateralized nor reallocated pursuant to this Section 2.19(a), then,
without prejudice to any rights or remedies of any Issuing Bank or any Lender
hereunder, all Letter of Credit fees payable under Section 2.04(b)(i) with
respect to such Defaulting Lender’s Ratable Share of Letters of Credit shall be
payable to the applicable Issuing Bank until such Defaulting Lender’s Ratable
Share of Letters of Credit is cash collateralized and/or reallocated; and

(v) to the extent that the Available Amount of any outstanding Letter of Credit
is cash collateralized by the Borrowers pursuant to this Section 2.19, the
Borrowers shall not be required to pay any commission otherwise payable pursuant
to Section 2.04(b)(i) on that portion of the Available Amount that is so cash
collateralized.

(b) So long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit unless it is satisfied
that the related exposure will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the applicable Borrower, and participating interests in any such
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.19(a)(i) (and
Defaulting Lenders shall not participate therein).

(c) No Revolving Credit Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.19,
performance by the Borrowers of their obligations shall not be excused or
otherwise modified as a result of the operation of this Section 2.19. The rights
and remedies against a Defaulting Lender under this Section 2.19 are in addition
to any other rights and remedies which the Borrowers, the Agent, any Issuing
Bank or any Lender may have against such Defaulting Lender.

(d) If the Borrowers, the Agent and each Issuing Bank agree in writing in their
reasonable determination that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Advances of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Advances and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by
the Lenders in accordance with their Ratable Share (without giving effect to
Section 2.19(a)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of any Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

(e) Notwithstanding anything to the contrary contained in this Agreement, any
payment of principal, interest, facility fees, Letter of Credit commissions or
other amounts received by the Agent for the account of any Defaulting Lender
under this Agreement (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Agent hereunder; second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to any Issuing
Bank hereunder; third, if so determined by the Agent or requested by any Issuing
Bank, to be held as cash collateral for future funding obligations of such
Defaulting Lender in respect of any participation in any Letter of Credit;
fourth, as the Borrowers may request (so

32
Omnicom: Amended and Restated Five Year Credit Agreement

 

long as no Default exists), to the funding of any Advance in respect of which
that Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Agent; fifth, if so determined by the Agent
and the Borrowers, to be held in the L/C Cash Deposit Account and released in
order to satisfy obligations of such Defaulting Lender to fund Advances under
this Agreement; sixth, to the payment of any amounts owing to the Lenders or the
Issuing Banks as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender's breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advance in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Advances were
made or the related Letters of Credit were issued at a time when the applicable
conditions set forth in Article III were satisfied or waived, such payment shall
be applied solely to pay the Advances of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Advances of such
Defaulting Lender and provided further that any amounts held as cash collateral
for funding obligations of a Defaulting Lender shall be returned to such
Defaulting Lender upon the termination of this Agreement and the satisfaction of
such Defaulting Lender’s obligations hereunder. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.19 shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

SECTION 2.20. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Applicable Lending Office. If any Lender requests
compensation under Section 2.11 or requires any Borrower to pay additional
amounts to any Lender or any governmental authority for the account of any
Lender pursuant to Section 2.14, then such Lender shall (at the request of the
Guarantor) use reasonable efforts to designate a different Applicable Lending
Office for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.11 or 2.14 as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under Section
2.11, or if any Borrower is required to pay additional amounts to any Lender or
any governmental authority for the account of any Lender pursuant to Section
2.14 and, in each case, such Lender has declined or is unable to designate a
different Applicable Lending Office in accordance with Section 2.20(a), or if
any Lender is a Defaulting Lender, then the Guarantor may, at its sole expense
and effort and so long as no Default is continuing, upon notice to such Lender
and the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.07), all of its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Agent shall have received the assignment fee specified in Section
9.07(b)(iv), provided that no such fee shall be payable in the case of an
assignment made to an assignee that is an existing Lender;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 9.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrowers (in the case of all other
amounts);

33
Omnicom: Amended and Restated Five Year Credit Agreement

 

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Guarantor to require such assignment and delegation
cease to apply.

SECTION 2.21. Extension of Termination Date.

(a) Requests for Extension. The Guarantor may, by notice to the Agent (who shall
promptly notify the Lenders) not earlier than 60 days and not later than 45 days
prior to the first and/or second anniversary of the Effective Date (the
“Anniversary Date”), request that each Lender extend such Lender’s Termination
Date for an additional one year from the Termination Date then in effect with
respect to such Lender.

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Agent given not later than the date (the
“Notice Date”) that is 25 days prior to such Anniversary Date, advise the Agent
whether or not such Lender agrees to such extension (each Lender that determines
not to so extend its Termination Date, a “Non Extending Lender”) and shall
notify the Agent of such fact promptly after such determination (but in any
event no later than the Notice Date) and any Lender that does not so advise the
Agent on or before the Notice Date shall be deemed to be a Non Extending
Lender). The election of any Lender to agree to such extension shall not
obligate any other Lender to so agree.

(c) Notification by Agent. The Agent shall notify the Guarantor of each Lender’s
determination under this Section no later than the date 20 days prior to the
applicable Anniversary Date (or, if such date is not a Business Day, on the next
preceding Business Day).

(d) Additional Commitment Lenders. The Guarantor shall have the right on or
before the applicable Anniversary Date to replace each Non Extending Lender
with, and add as “Lenders” under this Agreement in place thereof, one or more
Eligible Assignees (as an Assuming Lender) with the approval of the Agent and
each Issuing Bank (which approval shall not be unreasonably withheld), each of
which Assuming Lenders shall have entered into an Assumption Agreement pursuant
to which such Assuming Lender shall, effective as of the applicable Anniversary
Date, undertake a Revolving Credit Commitment (and, if any such Assuming Lender
is already a Lender, its Revolving Credit Commitment shall be in addition to
such Lender’s Revolving Credit Commitment hereunder on such date).

(e) Minimum Extension Requirement. If (and only if) the total of the Revolving
Credit Commitment of the Lenders that have agreed so to extend their Termination
Date and the additional Revolving Credit Commitment of the Assuming Lenders
shall be more than 50% of the aggregate amount of the Revolving Credit
Commitment in effect immediately prior to the applicable Anniversary Date, then,
effective as of such Anniversary Date, the Termination Date of each Extending
Lender and of each Assuming Lender shall be extended to the date falling one
year after the Termination Date in effect for such Lenders (except that, if such
date is not a Business Day, such Termination Date as so extended shall be the
next preceding Business Day) and each Assuming Lender shall thereupon become a
“Lender” for all purposes of this Agreement.

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Termination Date pursuant to this Section shall not be
effective with respect to any Lender unless on the Notice Date and on the
Anniversary Date:

(x) no Default shall have occurred and be continuing on such date and after
giving effect to such extension; and

34
Omnicom: Amended and Restated Five Year Credit Agreement

 

(y) the representations and warranties contained in this Agreement are true and
correct on and as of such date of such extension and after giving effect to such
extension, as though made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date).

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:

(a) There shall have occurred no Material Adverse Change since December 31,
2013.

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Guarantor or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) could be reasonably likely
to have a Material Adverse Effect other than the matters described on
Schedule 3.01(b) hereto (the “Disclosed Litigation”) or (ii) purports to affect
the legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby, and there shall have been
no adverse change in the status, or financial effect on the Guarantor or any of
its Subsidiaries, of the Disclosed Litigation from that described on
Schedule 3.01(b) hereto.

(c) Nothing shall have come to the attention of the Lenders during the course of
their due diligence investigation to lead them to believe that the Information
Memorandum was or has become misleading, incorrect or incomplete in any material
respect; without limiting the generality of the foregoing, the Lenders shall
have been given such access to the management, records, books of account,
contracts and properties of the Guarantor and its Subsidiaries as they shall
have requested.

(d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(e) The Borrowers shall have notified each Lender and the Agent in writing as to
the proposed Effective Date.

(f) The Borrowers shall have paid all accrued fees and expenses of the Agent and
the Lenders (including the accrued fees and expenses of counsel to the Agent).

(g) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Guarantor, dated the Effective Date, stating
that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

(h) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for the Notes) in sufficient copies for each Lender:

35
Omnicom: Amended and Restated Five Year Credit Agreement

 

(i) The Notes to the Lenders to the extent requested by any Lender pursuant to
Section 2.16.

(ii) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving this Agreement and the Notes to which it is a party, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the Notes to which it is a
party.

(iii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign this Agreement and the Notes to which it is a party and
the other documents to be delivered by it hereunder.

(iv) Favorable opinions of internal counsel to the Loan Parties, Latham &
Watkins LLP, New York counsel for the Loan Parties, and Macfarlanes LLP, English
counsel for OFP, as to such matters as are customary for a credit agreement of
this type and such other matters as any Lender through the Agent may reasonably
request.

(v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent, in
form and substance satisfactory to the Agent.

(i) Each of the Lenders shall have received, at least two Business Days in
advance of the Effective Date, all documentation and other information
reasonably requested by such Lenders as required under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
as required by the Patriot Act.

SECTION 3.02. Conditions Precedent to Each Borrowing, Each Issuance, Each
Commitment Increase and each Extension of Termination Date. The obligation of
each Lender to make an Advance (other than an Advance made by any Issuing Bank
or any Lender pursuant to Section 2.03(c)) on the occasion of each Borrowing,
the obligation of each Issuing Bank to issue a Letter of Credit and each
Commitment Increase and extension of Termination Date shall be subject to the
conditions precedent that the Effective Date shall have occurred and on the date
of such Borrowing, such issuance, such Increase Date or, in the case of an
extension of the Termination Date, the applicable Anniversary Date the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing, Notice of Issuance, request for Commitment Increase, request for
extension of the Termination Date and the acceptance by a Borrower of the
proceeds of such Borrowing shall constitute a representation and warranty by
such Borrower that on the date of such Borrowing, such issuance, such Increase
Date or such Anniversary Date such statements are true):

(a) the representations and warranties contained in Section 4.01 (except, in the
case of a Borrowing or issuance, the representations set forth in the last
sentence of subsection (e) thereof and in subsection (f)(i) thereof) are correct
on and as of such date, before and after giving effect to such Borrowing, such
issuance, such Commitment Increase or such extension of the Termination Date and
to the application of the proceeds therefrom, as though made on and as of such
date, and

(b) no event has occurred and is continuing, or would result from such
Borrowing, such issuance, such Commitment Increase or such extension of the
Termination Date or from the application of the proceeds therefrom, that
constitutes a Default.

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrowers, by notice
to the Lenders, designate as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

36
Omnicom: Amended and Restated Five Year Credit Agreement

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Guarantor. The Guarantor
represents and warrants as follows:

(a) Each Loan Party is a corporation or private limited company, as applicable,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.

(b) The execution, delivery and performance by each Loan Party of this Agreement
and the Notes to be delivered by it, and the consummation of the transactions
contemplated hereby, are within such Loan Party’s corporate or organizational
powers, have been duly authorized by all necessary corporate or organizational
action, and do not contravene (i) such Loan Party’s charter or by-laws or other
organizational documents or (ii) any law or any contractual restriction binding
on or affecting any Loan Party.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by any Loan Party of
this Agreement or the Notes to be delivered by it.

(d) This Agreement has been, and each of the Notes to be delivered by it when
delivered hereunder will have been, duly executed and delivered by each Loan
Party party thereto. This Agreement is, and each of the Notes when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
party thereto enforceable against such Loan Party in accordance with their
respective terms.

(e) The Consolidated balance sheet of the Guarantor and its Subsidiaries as at
December 31, 2013, and the related Consolidated statements of income and cash
flows of the Guarantor and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of KPMG LLP, independent public accountants, and the
Consolidated balance sheet of the Guarantor and its Subsidiaries as at June 30,
2014, and the related Consolidated statements of income and cash flows of the
Guarantor and its Subsidiaries for the six months then ended, duly certified by
the chief financial officer of the Guarantor, copies of which have been
furnished to each Lender, fairly present, subject, in the case of said balance
sheet as at June 30, 2014, and said statements of income and cash flows for the
six months then ended, to year-end audit adjustments, the Consolidated financial
condition of the Guarantor and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Guarantor and its Subsidiaries for
the periods ended on such dates, all in accordance with generally accepted
accounting principles consistently applied. Since December 31, 2013, there has
been no Material Adverse Change.

(f) There is no pending or, to the knowledge of the Guarantor, threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, affecting the Guarantor or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) could
be reasonably likely to have a Material Adverse Effect (other than the Disclosed
Litigation), and there has been no adverse change in the status, or financial
effect on the Guarantor or any of its Subsidiaries, of the Disclosed Litigation
from that described on Schedule 3.01(b) hereto or (ii) purports to affect the
legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.

(g) No Loan Party is engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System), and no proceeds
of any Advance will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock.

(h) No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

37
Omnicom: Amended and Restated Five Year Credit Agreement

 

(i) All factual information (taken as a whole) heretofore or contemporaneously
furnished by or on behalf of any Loan Party in writing to any Lender (including,
without limitation, all information contained in this Agreement) for purposes of
or in connection with this Agreement or any transaction contemplated herein is,
and all other such factual information (taken as a whole) hereafter furnished by
or on behalf of such Loan Party in writing to any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and does not or will not omit to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided.

(j) The Guarantor has implemented and maintains in effect policies and
procedures reasonably designed to promote compliance by the Guarantor, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. The Guarantor has implemented and
maintains in effect policies and procedures that require compliance by the
Guarantor, its Subsidiaries and their respective directors, officers, employees
and agents with Additional Anti-Corruption Laws. The Guarantor and its
Subsidiaries are, to the knowledge of the Guarantor’s President, Chief Executive
Officer, Chief Financial Officer, Controller, Treasurer and General Counsel, in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Guarantor, any Subsidiary or any of their respective
directors or officers, or, to the knowledge of the Guarantor, any of their
respective employees or any agent of the Guarantor or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is, or is controlled by, a Sanctioned Person or, to the
knowledge of any officer, director or employee of the Guarantor who is engaged
in or has approved a transaction with such Person, any Person in which a
Sanctioned Person owns, directly or indirectly, a 50 percent or greater
interest.

ARTICLE V

COVENANTS OF THE GUARANTOR

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Guarantor will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA and Environmental Laws
except, in each case, to the extent that failure to comply would not reasonably
be expected to have a Material Adverse Effect; maintain in effect policies and
procedures reasonably designed to promote compliance by the Guarantor, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions; and maintain in effect policies
and procedures that require compliance by the Guarantor, its Subsidiaries and
their respective directors, officers, employees and agents with Additional
Anti-Corruption Laws.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that neither the Guarantor nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Guarantor or such Subsidiary operates.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises; provided, however, that the
Guarantor and its Subsidiaries may consummate any merger or consolidation
permitted under

38
Omnicom: Amended and Restated Five Year Credit Agreement

 

Section 5.02(b) and provided further that neither the Guarantor nor any of its
Subsidiaries shall be required to preserve any right or franchise, or the
existence of any Subsidiary of the Guarantor that is not a Borrower, if the
Board of Directors of the Guarantor or the Borrower that is the corporate parent
of such Subsidiary shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Guarantor or such Borrower, as
the case may be, and that the loss thereof is not disadvantageous in any
material respect to the Guarantor, such Borrower or the Lenders.

(e) Visitation Rights. At any reasonable time and from time to time, permit the
Agent or any of the Lenders or any agents or representatives thereof, to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Guarantor and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Guarantor and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Guarantor and each
such Subsidiary in accordance with generally accepted accounting principles in
effect from time to time.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except to the extent that failure to comply
would not reasonably be expected to have a Material Adverse Effect.

(h) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under this Agreement with any of
their Affiliates on terms that are fair and reasonable and no less favorable to
the Guarantor or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate.

(i) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 50 days after the end of each
of the first three quarters of each fiscal year of the Guarantor, the
Consolidated balance sheet of the Guarantor and its Subsidiaries as of the end
of such quarter and Consolidated statements of income and cash flows of the
Guarantor and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer of the
Guarantor as having been prepared in accordance with generally accepted
accounting principles and certificates of the chief financial officer of the
Guarantor as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Guarantor shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP;

(ii) as soon as available and in any event within 95 days after the end of each
fiscal year of the Guarantor, a copy of the annual audit report for such year
for the Guarantor and its Subsidiaries, containing the Consolidated balance
sheet of the Guarantor and its Subsidiaries as of the end of such fiscal year
and Consolidated statements of income and cash flows of the Guarantor and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable to the Required Lenders by KPMG LLP or other independent public
accountants acceptable to the Required Lenders and certificates of the chief
financial officer of the Guarantor as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in generally accepted accounting principles used in the preparation of
such financial statements, the Guarantor shall also provide, if necessary for
the determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;

39
Omnicom: Amended and Restated Five Year Credit Agreement

 

(iii) as soon as possible and in any event within five days after any senior
officer of the Guarantor or a Borrower becomes aware or should have become aware
of the occurrence of any Default, the occurrence of each Default continuing on
the date of such statement, a statement of the chief financial officer of the
Guarantor setting forth details of such Default and the action that the
Guarantor has taken and proposes to take with respect thereto;

(iv) promptly after the sending or filing thereof, copies of all reports that
the Guarantor sends to any of its securityholders, and copies of all reports and
registration statements that the Guarantor or any Subsidiary files with the
Securities and Exchange Commission (the “SEC”) or any national securities
exchange;

(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Guarantor or any of its Subsidiaries of the type described in Section 4.01(f);
and

(vi) such other information respecting the Guarantor or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request.

Reports and financial statements required to be delivered by the Guarantor
pursuant to clauses (i), (ii), (iv) and (v) of this Section 5.01(i) shall be
deemed to have been delivered on the date on which it posts such reports, or
reports containing such financial statements, on its website on the Internet at
www.omnicomgroup.com or when such reports, or reports containing such financial
statements are posted on the SEC’s website at www.sec.gov; provided that it
shall deliver notice that such reports and financial statements are so available
and shall deliver paper copies of the reports and financial statements referred
to in clauses (i), (ii), (iv) and (v) of this Section 5.01(i) to the Agent or
any Lender who requests it to deliver such paper copies until written notice to
cease delivering paper copies is given by the Agent or such Lender.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Guarantor will not:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

(i) Permitted Liens,

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by the Guarantor or any Subsidiary in the ordinary course of business to
secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition of such property or
equipment, or Liens existing on such property or equipment at the time of its
acquisition (other than any such Liens created in contemplation of such
acquisition that were not incurred to finance the acquisition of such property)
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided, however, that no such Lien shall extend to or cover
any properties of any character other than the real property or equipment being
acquired and fixed improvements thereon or accessions thereto, and no such
extension, renewal or replacement shall extend to or cover any properties not
theretofore subject to the Lien being extended, renewed or replaced,

(iii) the Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto,

(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Guarantor or any Subsidiary of the Guarantor or
becomes a Subsidiary of the Guarantor; provided that such Liens were not created
in contemplation of such merger, consolidation or

40
Omnicom: Amended and Restated Five Year Credit Agreement

 

acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with the Guarantor or such Subsidiary or acquired by
the Guarantor or such Subsidiary,

(v) Liens securing Debt permitted by Section 5.02(d)(vii),

(vi) Liens granted by Subsidiaries of the Guarantor (other than the Borrowers)
to secure Debt permitted by Section 5.02(d)(iv), and

(vii) other Liens securing Debt, provided that the aggregate principal amount of
such secured Debt shall not exceed 15% of the Consolidated net worth of the
Guarantor and its Subsidiaries at any time.

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of the Borrowers to do so.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by generally accepted accounting principles.

(d) Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist, any Debt other than:

(i) Debt existing on the Effective Date and described on Schedule 5.02(d) hereto
(the “Existing Debt”), and any Debt extending the maturity of, or refunding or
refinancing, in whole or in part, the Existing Debt, provided that the principal
amount of such Existing Debt shall not be increased above the principal amount
thereof outstanding immediately prior to such extension, refunding or
refinancing plus any capitalized fees incurred in connection therewith, and the
direct and contingent obligors therefor shall not be changed (other than to
release any contingent obligor), as a result of or in connection with such
extension, refunding or refinancing,

(ii) accrued expenses and trade payables incurred in the ordinary course of
business, and obligations under trade letters of credit incurred in the ordinary
course of business, which are to be repaid in full not more than one year after
the date on which such Debt is originally incurred to finance the purchase of
goods by such Subsidiary,

(iii) obligations under letters of credit or surety bonds incurred in the
ordinary course of business in support of obligations incurred in connection
with leases, worker’s compensation, unemployment insurance and other social
security legislation,

(iv) Debt owed to the Guarantor or to a wholly owned Subsidiary of the
Guarantor,

(v) Debt of the Borrowers,

(vi) other Debt of Subsidiaries of the Guarantor which are not organized under
the laws of the United States of America, a State of the United States of
America or the District of Columbia and substantially all of whose assets and
business are located or conducted outside the United States of America,

(vii) Debt of a Person existing at the time such Person is merged into or
consolidated with the Guarantor or any Subsidiary of the Guarantor or becomes a
Subsidiary of the Guarantor; provided that such Debt was not created in
contemplation of such merger, consolidation or acquisition, provided further
that the aggregate principal amount of the Debt referred to in this clause (vii)
shall not exceed $50,000,000 at any time outstanding,

41
Omnicom: Amended and Restated Five Year Credit Agreement

 

(viii) (x) Debt consisting of any guaranty made by any Subsidiary of the
Guarantor in respect of Debt of any Loan Party, provided that such Subsidiary
shall have entered into a guaranty of the Debt of the Guarantor under this
Agreement in form and substance reasonably satisfactory to the Required Lenders
and (y) Debt constituting guaranties of the Debt of the Guarantor under this
Agreement, and

(ix) indorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

(e) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof and other reasonably related businesses or businesses reasonably
incidental thereto.

(f) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to (i) pay dividends or make any other distributions on its capital
stock or any other interest or participation in its profits owned by the
Guarantor or any of its Subsidiaries, or pay any Debt owed to the Guarantor or
any of its Subsidiaries, (ii) make loans or advances to the Guarantor or (iii)
transfer any of its properties or assets to the Guarantor, except for such
agreements or arrangements existing under or by reason of (x) applicable law,
(y) this Agreement and (z) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of a Subsidiary of the
Guarantor.

(g) Use of Proceeds. Request any Borrowing or Letter of Credit, nor knowingly
use the proceeds thereof, nor permit either Borrower to request any Borrowing or
Letter of Credit or knowingly use the proceeds of any Borrowing or Letter of
Credit, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or Additional
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person (or, to
the knowledge of any officer, director or employee of the Guarantor who is
engaged in or has approved a transaction with such Person, any Person in which a
Sanctioned Person owns, directly or indirectly, a 50 percent or greater
interest) or in any Sanctioned Country, or (iii) in any manner that would result
in the violation of any Sanctions applicable to any party hereto. For purposes
of this provision, “to knowingly use the proceeds” would mean (a) that such
purpose was expressly authorized by the Guarantor, either Borrower, or their
respective senior officers or directors, or (b) allowing any Subsidiary or any
officer, director, employee or agent of the Guarantor, any Borrower or any
Subsidiary to use the proceeds for any purpose set forth in clauses (i), (ii)
and (iii) above, if the officers and employees of the Guarantor and/or the
Borrower with responsibility for requesting such Borrowing or Letter of Credit
or allocating funds for use has actual knowledge that such proceeds would be
used for such purpose.

SECTION 5.03. Financial Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Guarantor will:

(a) Leverage Ratio. Maintain a ratio of Consolidated Debt for Borrowed Money of
the Guarantor and its Subsidiaries to Consolidated EBITDA of the Guarantor and
its Subsidiaries for the four quarters most recently ended of not greater than
3.0 to 1.

(b) Interest Coverage Ratio. Maintain a ratio of Consolidated EBITDA of the
Guarantor and its Subsidiaries for the four quarters most recently ended to
interest payable on, and amortization of debt discount in respect of, all Debt
during such period by the Guarantor and its Subsidiaries of not less than 5.0 to
1.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

42
Omnicom: Amended and Restated Five Year Credit Agreement

 

(a) Any Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or any Borrower shall fail to pay any interest on any
Advance or make any other payment of fees or other amounts payable under this
Agreement or any Note within three Business Days after the same becomes due and
payable; or

(b) Any representation or warranty made by the Guarantor herein or by any Loan
Party (or any of its officers) in connection with this Agreement shall prove to
have been incorrect in any material respect when made; or

(c) (i) The Guarantor shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (e), (h) or (i), 5.02 or 5.03, or
(ii) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Guarantor by the Agent or any Lender; or

(d) The Guarantor or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $100,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Guarantor or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or

(e) The Guarantor or any of its Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Guarantor or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Guarantor or
any of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or

(f) Judgments or orders for the payment of money in excess of $100,000,000 in
the aggregate shall be rendered against the Guarantor or any of its Subsidiaries
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 60 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; provided, however, that
any such judgment or order shall not be an Event of Default under this
Section 6.01(f) if and for so long as (i) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (ii) such insurer, which shall be rated
at least “A” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order; or

(g) (i) Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Stock of the
Guarantor (or other securities convertible into such Voting

43
Omnicom: Amended and Restated Five Year Credit Agreement

 

Stock) representing 30% or more of the combined voting power of all Voting Stock
of the Guarantor; or (ii) during any period of up to 12 consecutive months,
commencing after the date of this Agreement, individuals who at the beginning of
such 12-month period were directors of the Guarantor shall cease for any reason
to constitute a majority of the board of directors of the Guarantor; or
(iii) the Guarantor shall cease for any reason to own, directly or indirectly,
100% of the Voting Stock of each of the Borrowers; or

(h) Any material provision of the Guaranty shall cease to be valid and binding
on or enforceable against the Guarantor, or the Guarantor shall so state in
writing; or

(i) The Guarantor or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $100,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Guarantor or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
obligation of each Lender to make Advances (other than Advances by an Issuing
Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks to issue
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrowers, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any Loan Party under the Federal
Bankruptcy Code, (A) the obligation of each Lender to make Advances (other than
Advances by an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the
Issuing Banks to issue Letters of Credit shall automatically be terminated and
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrowers.

SECTION 6.02. Actions in Respect of Letters of Credit upon Default. If any Event
of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrowers to, and forthwith upon such demand the Borrowers
will, (a) pay to the Agent for the benefit of the Lenders in same day funds at
the Agent’s office designated in such demand, for deposit in the L/C Cash
Deposit Account, an amount equal to the aggregate Available Amount of all
Letters of Credit then outstanding or (b) make such other arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to the
Required Lenders. If at any time the Agent determines that any funds held in the
L/C Cash Deposit Account are subject to any right or interest of any Person
other than the Agent and the Lenders or that the total amount of such funds is
less than the aggregate Available Amount of all Letters of Credit, the Borrowers
will, forthwith upon demand by the Agent, pay to the Agent, as additional funds
to be deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Deposit Account that are free and clear
of any such right and interest. Upon the drawing of any Letter of Credit, to the
extent funds are on deposit in the L/C Cash Deposit Account, such funds shall be
applied to reimburse the Issuing Banks to the extent permitted by applicable
law, and if so applied, then such reimbursement shall be deemed a repayment of
the corresponding Advance in respect of such Letter of Credit. After all such
Letters of Credit shall have expired or been fully drawn upon and all other
obligations of the Borrowers hereunder and under the Notes shall have been paid
in full, the balance, if any, in such L/C Cash Deposit Account shall be promptly
returned to the Borrowers.

44
Omnicom: Amended and Restated Five Year Credit Agreement

 

ARTICLE VII

GUARANTY

SECTION 7.01. Guaranty. The Guarantor hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of each other Loan Party now or hereafter existing
under or in respect of this Agreement and the Notes (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of outside counsel
and the allocated costs and expenses of in-house counsel) incurred by the Agent
or any Lender in enforcing any rights under this Agreement. Without limiting the
generality of the foregoing, the Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to the Agent or any Lender under or in respect of this
Agreement and the Notes but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.

SECTION 7.02. Guaranty Absolute. The Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto. This Guaranty is an absolute and
unconditional guaranty of payment when due, and not of collection, by the
Guarantor of the Guaranteed Obligations. The obligations of the Guarantor under
or in respect of this Guaranty are independent of the Guaranteed Obligations or
any other obligations of any other Loan Party under or in respect of this
Agreement and the Notes, and a separate action or actions may be brought and
prosecuted against the Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against any Borrower or whether any Borrower is
joined in any such action or actions. The liability of the Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any provision of this Agreement or
any Note or any agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Borrower under or in respect of this Agreement or the Notes, or any other
amendment or waiver of or any consent to departure from this Agreement or the
Notes, including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower or any of its
Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other obligations
of any Loan Party under this Agreement or the Notes or any other assets of any
Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;

(f) any failure of the Agent or any Lender to disclose to the Guarantor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower now or
hereafter known to the Agent or such Lender (the Guarantor waiving any duty on
the part of the Agent and the Lenders to disclose such information);

45
Omnicom: Amended and Restated Five Year Credit Agreement

 

(g) the failure of any other Person to execute or deliver any other guaranty or
agreement or the release or reduction of liability of the Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any Borrower or otherwise,
all as though such payment had not been made.

SECTION 7.03. Waivers and Acknowledgments. (a) The Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any collateral.

(b) The Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) The Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Guarantor or other rights of the
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the
Guarantor hereunder.

(d) The Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to the Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by the Agent or such Lender.

(e) The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and that the waivers set forth in Section 7.02 and this Section 7.03 are
knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. The Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Guarantor’s obligations
under or in respect of this Guaranty, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Agent or any Lender
against any Borrower or any other insider guarantor or any collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
any Borrower or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and the Commitments shall have expired or been terminated.
If any amount shall be paid to the Guarantor in violation of the immediately
preceding sentence at any time prior to the later of the payment in full in cash
of the Guaranteed Obligations and all other amounts payable under this Guaranty
and the final Termination Date, such amount shall be received and held in trust
for the benefit of Agent and the Lenders, shall be segregated from other
property and

46
Omnicom: Amended and Restated Five Year Credit Agreement

 

funds of the Guarantor and shall forthwith be paid or delivered to the Agent in
the same form as so received (with any necessary endorsement or assignment) to
be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of this Agreement, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) the Guarantor shall make payment to the Agent or any Lender of all or any
part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash and (iii) the final Termination Date shall have occurred, the Agent and the
Lenders will, at the Guarantor’s request and expense, execute and deliver to the
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to the Guarantor of
an interest in the Guaranteed Obligations resulting from such payment made by
the Guarantor pursuant to this Guaranty.

SECTION 7.05. Subordination. The Guarantor hereby subordinates any and all
debts, liabilities and other obligations owed to the Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.05:

(a) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, the Guarantor agrees that the
Agent and the Lenders shall be entitled to receive payment in full in cash of
all Guaranteed Obligations (including all interest and expenses accruing after
the commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before the Guarantor receives payment of any Subordinated Obligations.

(b) Turn-Over. After the occurrence and during the continuance of any Event of
Default under Section 6.01(e), the Guarantor shall, if the Agent so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Agent and the Lenders and deliver such payments to the Agent
on account of the Guaranteed Obligations (including all Post Petition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of the Guarantor under
the other provisions of this Guaranty.

(c) Agent Authorization. After the occurrence and during the continuance of any
Event of Default under Section 6.01(e), the Agent is authorized and empowered
(but without any obligation to so do), in its discretion, (i) in the name of the
Guarantor, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and (ii)
to require the Guarantor (A) to collect and enforce, and to submit claims in
respect of, Subordinated Obligations and (B) to pay any amounts received on such
obligations to the Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).

SECTION 7.06. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty and the final Termination Date, (b) be binding upon
the Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Agent and the Lenders and their successors, transferees and
assigns. Without limiting the generality of clause (c) of the immediately
preceding sentence, any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Commitments, the Advances owing to it and
the Note or Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, in each case as and to the extent provided in
Section 9.07. The Guarantor shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of each of
the Lenders.

47
Omnicom: Amended and Restated Five Year Credit Agreement

 

ARTICLE VIII

THE AGENT

SECTION 8.01. Authorization and Authority. Each Lender hereby irrevocably
appoints Citibank to act on its behalf as the Agent hereunder and authorizes the
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article VIII
are solely for the benefit of the Agent and the Lenders, and neither the
Guarantor nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any Note (or any other similar term) with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

SECTION 8.02. Rights as a Lender. (a) The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Guarantor or any Subsidiary or other Affiliate thereof as if such Person
were not the Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 8.03. Duties of Agent; Exculpatory Provisions. (a) The Agent’s duties
hereunder are solely ministerial and administrative in nature and the Agent
shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Guarantor or any of its Affiliates that is communicated to or
obtained by the Agent or any of its Affiliates in any capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 or 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Guarantor or any Lender shall have given notice to the Agent
describing such Default and such event or events.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty, representation or other information
made or supplied in or in connection with this Agreement or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created
hereby or (v) the satisfaction of any

48
Omnicom: Amended and Restated Five Year Credit Agreement

 

condition set forth in Article III or elsewhere herein, other than (but subject
to the foregoing clause (ii)) to confirm receipt of items expressly required to
be delivered to the Agent.

(d) Nothing in this Agreement shall require the Agent or any of its Related
Parties to carry out any “know your customer” or other checks in relation to any
person on behalf of any Lender and each Lender confirms to the Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
any of its Related Parties.

SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless an officer of the Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the making of such Advance or the issuance of such Letter
of Credit, and in the case of a Borrowing, such Lender shall not have made
available to the Agent such Lender’s ratable portion of such Borrowing. The
Agent may consult with legal counsel (who may be counsel for the Guarantor or
any other Loan Party), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

SECTION 8.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Agent and each such sub-agent shall be entitled to the benefits
of all provisions of this Article VIII and Section 9.04 (as though such
sub-agents were the “Agent” hereunder) as if set forth in full herein with
respect thereto.

SECTION 8.06. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Guarantor. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Guarantor, to appoint a successor Agent, which shall be a
bank with an office in New York, New York, or an Affiliate of any bank with an
office in New York, New York. If no such successor Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Agent may (but shall not be obligated to),
on behalf of the Lenders, appoint a successor Agent meeting the qualifications
set forth above. Whether or not a successor Agent has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause (d)
of the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Guarantor and such Person remove
such Person as Agent and, in consultation with the Guarantor, appoint a
successor Agent. If no such successor Agent shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations as Agent hereunder and (2) except for any indemnity
payments owed to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the

49
Omnicom: Amended and Restated Five Year Credit Agreement

 

acceptance of a successor Agent’s appointment as Agent hereunder, such successor
Agent shall succeed to and become vested with all of the rights, powers,
privileges and duties as Agent of the retiring or removed Agent (other than any
rights to indemnity payments owed to the retiring or removed Agent), and the
retiring or removed Agent shall be discharged as Agent from all of its duties
and obligations hereunder. The fees payable by the Borrowers to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor Agent. After the retiring or
removed Agent’s resignation or removal hereunder, the provisions of this Article
VIII and Section 9.04 shall continue in effect for the benefit of such retiring
or removed Agent, its sub agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

(d) Any resignation pursuant to this Section 8.06 by a Person acting as Agent
shall, unless such Person shall notify the Borrowers and the Lenders otherwise,
also act to relieve such Person and its Affiliates of any obligation to issue
new, or extend existing, Letters of Credit where such issuance or extension is
to occur on or after the effective date of such resignation. Upon the acceptance
of a successor Agent’s appointment as Agent hereunder, (i) such successor Agent
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank, (ii) the retiring Issuing Bank shall be
discharged from all of its duties and obligations hereunder, and (iii) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangement satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.

SECTION 8.07. Non-Reliance on Agent and Other Lenders. (a) Each Lender confirms
to the Agent, each other Lender and each of their respective Related Parties
that it (i) possesses (individually or through its Related Parties) such
knowledge and experience in financial and business matters that it is capable,
without reliance on the Agent, any other Lender or any of their respective
Related Parties, of evaluating the merits and risks (including tax, legal,
regulatory, credit, accounting and other financial matters) of (x) entering into
this Agreement, (y) making Advances and other extensions of credit hereunder and
(z) in taking or not taking actions hereunder, (ii) is financially able to bear
such risks and (iii) has determined that entering into this Agreement and making
Advances and other extensions of credit hereunder is suitable and appropriate
for it.

(b) Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement, (ii) that it has, independently and without
reliance upon the Agent, any other Lender or any of their respective Related
Parties, made its own appraisal and investigation of all risks associated with,
and its own credit analysis and decision to enter into, this Agreement based on
such documents and information as it has deemed appropriate and (iii) it will,
independently and without reliance upon the Agent, any other Lender or any of
their respective Related Parties, continue to be solely responsible for making
its own appraisal and investigation of all risks arising under or in connection
with, and its own credit analysis and decision to take or not take action under,
this Agreement based on such documents and information as it shall from time to
time deem appropriate, which may include, in each case:

(i) the financial condition, status and capitalization of the Guarantor and each
other Loan Party;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with this Agreement;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of an Advance, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition; and

(iv) the adequacy, accuracy and/or completeness of the Information Memorandum
and any other information delivered by the Agent, any other Lender or by any of
their respective Related Parties under or in connection with this Agreement, the
transactions contemplated hereby and thereby or

50
Omnicom: Amended and Restated Five Year Credit Agreement

 

any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with this Agreement.

SECTION 8.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunners, Arrangers,
syndication agent or documentation agent listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement, except in its
capacity, as applicable, as the Agent or as a Lender hereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and (except for waivers or consents by any
Lender) each of the Loan Parties, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that (a) no amendment, waiver or consent shall, unless
in writing and signed by all the Lenders, do any of the following: (i) waive any
of the conditions specified in Section 3.01, (ii) change the percentage of the
Revolving Credit Commitments or of the aggregate unpaid principal amount of the
Advances, or the number of Lenders, that shall be required for the Lenders or
any of them to take any action hereunder or change the definition of “Required
Lenders”, (iii) reduce or limit the obligations of the Guarantor under Section
7.01 or release the Guarantor or otherwise limit the Guarantor’s liability with
respect to the obligations owing to the Agent and the Lenders under Article VII
or (iv) amend this Section 9.01 and (b) no amendment, waiver or consent shall,
unless in writing and signed by each of the Lenders directly affected thereby,
do any of the following: (i) other than as provided in Section 2.18, increase
the Commitments of the Lenders, (ii) reduce the principal of, or rate of
interest on, the Advances or any fees or other amounts payable hereunder, (iii)
other than as provided in Section 2.21, extend the Commitments of the Lenders or
postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (iv) amend the
definition of “Committed Currencies” to add any additional currency, and
provided further that (x) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note and (y) no amendment, waiver or consent shall, unless in writing and
signed by the Issuing Banks in addition to the Lenders required above to take
such action, adversely affect the rights or obligations of the Issuing Banks in
their capacities as such under this Agreement.

SECTION 9.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

(i) if to any Loan Party, to it at the address of the Guarantor at One East
Weaver Street, Greenwich, Connecticut 06831, Attention: Eric Huttner (Facsimile
No. 203 618-1550; Telephone No. 203 625-3041);

(ii) if to the Agent, to Citibank at 1615 Brett Road, Building #3, New Castle,
Delaware 19720, Attention: Bank Loan Syndications (Facsimile No. 212-994-0961;
Telephone No. 203-894-6070);

(iii) if to an Issuing Bank, to it at the address provided in writing to the
Agent and the Borrowers;

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

51
Omnicom: Amended and Restated Five Year Credit Agreement

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent with written
confirmation of error-free transmission (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices
delivered through electronic communications, to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or Issuing Bank pursuant to Article II if such Lender or
Issuing Bank, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
any Loan Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices and
other communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) Each Loan Party agrees that the Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Issuing Banks and
the Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak
or a substantially similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Loan Parties, any Lender, any Issuing Bank
or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Agent’s transmission of Communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that any Loan Party provides to the Agent pursuant to this
Agreement or the transactions contemplated hereby which is made available by the
Agent to any Lender or any Issuing Bank by posting same on the Platform.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

52
Omnicom: Amended and Restated Five Year Credit Agreement

 

SECTION 9.04. Costs and Expenses. (a) The Borrowers agree to pay on demand all
costs and expenses of the Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement, the
Notes and the other documents to be delivered hereunder, including, without
limitation, (A) all due diligence, syndication (including printing, distribution
and bank meetings), transportation, computer, duplication, appraisal,
consultant, and audit expenses and (B) the reasonable fees and expenses of
counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities under this Agreement. The Borrowers
further agree to pay on demand all costs and expenses of the Agent and the
Lenders, if any (including, without limitation, reasonable fees and expenses of
outside counsel and the allocated costs and expenses of in-house counsel), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes and the other documents to be
delivered hereunder, including, without limitation, reasonable fees and expenses
of counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 9.04(a).

(b) The Borrowers agree to indemnify and hold harmless the Agent, each Issuing
Bank and each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances; (ii) any Letter of Credit or the use of the proceeds therefrom
(including any refusal by the applicable Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit) or
(iii) the actual or alleged presence of hazardous materials on any property of
the Guarantor or any of its Subsidiaries or any Environmental Action relating in
any way to the Guarantor or any of its Subsidiaries, except to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, equityholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. The Loan
Parties also agree not to assert any claim for special, indirect, consequential
or punitive damages against the Agent, any Lender, any of their Affiliates, or
any of their respective directors, officers, employees, attorneys and agents, on
any theory of liability, arising out of or otherwise relating to the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances. Notwithstanding anything to the contrary,
this Section 9.04(b) shall not apply with respect to any Taxes other than Taxes
that represent losses, claims, damages, etc. arising from any non-tax claim.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by any Borrower to or for the account of a Lender (i) other than
on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by the Guarantor
pursuant to Section 2.20 or (ii) as a result of a payment or Conversion pursuant
to Section 2.08, 2.10 or 2.12, the Borrower of such Advance shall, upon demand
by such Lender (with a copy of such demand to the Agent), pay to the Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses that it may reasonably incur as a
result of such payment or Conversion, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance. If the amount of the Committed Currency
purchased by any Lender in the case of a Conversion or exchange of Advances in
the case of Section 2.08 or 2.12 exceeds the sum required to satisfy such
Lender’s liability in respect of such Advances, such Lender agrees to remit to
the applicable Borrower such excess.

53
Omnicom: Amended and Restated Five Year Credit Agreement

 

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes and the
termination of this Agreement.

(e) Each Lender severally agrees to indemnify the Agent and each Issuing Bank
(in each case, to the extent not promptly reimbursed by the Borrowers or the
Guarantor) from and against such Lender’s ratable share of any and all losses,
claims, damages, liabilities, obligations, penalties, actions, judgments, suits,
costs, disbursements and expenses, joint or several, of any kind or nature
(including the fees, charges and disbursements of any advisor or counsel for
such Person that may be imposed on, incurred by, or asserted against the Agent
or any Issuing Bank, as the case may be, in their capacities as such, in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Agent or any Issuing Bank hereunder; provided, however, that no Lender shall
be liable for any portion of such losses, claims, damages, liabilities,
obligations, penalties, actions, judgments, suits, costs, disbursements or
expenses resulting from the Agent’s or such Issuing Bank’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Lender agrees
to reimburse the Agent and each Issuing Bank for its ratable share of any costs
and expenses (including, without limitation, fees and expenses of counsel)
payable by the Borrowers under Section 9.04(a), to the extent that the Agent or
such Issuing Bank is not promptly reimbursed for such costs and expenses by the
Borrowers or the Guarantor.

SECTION 9.05. Right of Set-off. Upon either (a) the occurrence and during the
continuance of any Event of Default under Section 6.01(a) or 6.01(e) or (b) (i)
the occurrence and during the continuance of any other Event of Default and (ii)
the making of the request or the granting of the consent specified by Section
6.01 to authorize the Agent to declare the Advances due and payable pursuant to
the provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of any Loan Party against any and all of the obligations of such Loan Party now
or hereafter existing under this Agreement and any Advance held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Advance and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Agent and the applicable Loan Party after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
and its Affiliates under this Section 9.05 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such
Lender and its Affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by each Loan Party and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Loan Parties, the Agent
and each Lender and their respective successors and assigns and each Indemnified
Party, except that no Loan Party shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of each of
the Lenders.

SECTION 9.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender or Issuing Bank may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section 9.07, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 9.07, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section 9.07 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section 9.07 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent, the Lenders and the Issuing Banks) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

54
Omnicom: Amended and Restated Five Year Credit Agreement

 

(b) Assignments by Lenders and Issuing Banks. Any Lender or Issuing Bank may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
(except that an Issuing Bank may only assign all or a portion of its Unissued
Letter of Credit Commitment and not its issued Letters of Credit) and the
Advances at the time owing to it); provided that (in each case with respect to
any Facility) any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s or Issuing Bank’s Commitment and/or the Advances at the time owing to
it (in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section 9.07 in the aggregate or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section 9.07, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding and participations in Letters of Credit thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Advances of the assigning Lender or Issuing Bank subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Agent or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date) shall not be less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, unless each
of the Agent and, so long as no Event of Default has occurred and is continuing,
the Guarantor otherwise consents (each such consent not to be unreasonably
withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s or Issuing
Bank’s rights and obligations under this Agreement with respect to the Advance
or the Commitment assigned, except that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section 9.07 and, in
addition:

(A) the consent of the Guarantor (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Guarantor shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within ten Business Days
after having received notice thereof and provided, further, that the Guarantor’s
consent shall not be required during the primary syndication of the Facilities;

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund; and

(C) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment under the Revolving
Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the

55
Omnicom: Amended and Restated Five Year Credit Agreement

 

case of any assignment. The assignee, if it is not a Lender, shall deliver to
the Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
the Guarantor or any of the Guarantor’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would be a Defaulting Lender or a Subsidiary of a Defaulting
Lender.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Guarantor and the Agent, the applicable pro
rata share of Advances previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in
Letters of Credit in accordance with its Ratable Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this clause (vii), then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section 9.07, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, under this Agreement, and the assigning Lender or Issuing Bank
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s or
Issuing Bank’s rights and obligations under this Agreement, such Lender or
Issuing Bank shall cease to be a party hereto) but shall continue to be entitled
to the benefits of Sections 2.11 and 9.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.07(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 9.07.

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Issuing Banks, and
the Commitments of, and principal amounts of the Advances owing to, each Lender
and Issuing Bank pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Loan Parties, the Agent, the Lenders and the Issuing Banks shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender or an Issuing Bank, as the case may be, hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
any Loan Party, any Lender and any Issuing Bank, at any reasonable time and from
time to time upon reasonable prior notice.

56
Omnicom: Amended and Restated Five Year Credit Agreement

 

(d) Participations.

(i) Any Lender may at any time, without the consent of, or notice to, the
Guarantor or the Agent, sell participations to any Person (other than a natural
Person or the Guarantor or any of the Guarantor’s Affiliates or Subsidiaries)
(each buyer of a Participation, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that (A)
such Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (C) the Loan Parties, the Agent, the
Issuing Banks and the Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.04(e) with respect to any payments made by such Lender
to its Participant(s).

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, waiver or consent of any
provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (a) of the first
proviso of Section 9.01 that directly affects such Participant. The Borrowers
agree that each Participant shall be entitled to the benefits of Section 2.11 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 9.07; provided that such
Participant agrees to be subject to the provisions of Sections 2.20 as if it
were an assignee under paragraph (b) of this Section 9.07. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.05 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.15 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.11 and 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Guarantor’s prior written consent. A Participant
that is organized under the laws of a jurisdiction outside of the United States
shall not be entitled to the benefits of Section 2.14 unless the Guarantor is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.14(e) as
though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 9.08. Confidentiality. (a) Each of the Agent, the Lenders and the
Issuing Banks agrees to maintain the confidentiality of the Confidential
Information, except that Confidential Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(b) to the extent required by applicable laws or regulations, or requested by
any regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), or by any subpoena or similar legal process, (c) to any other
party hereto, (d) in connection with the exercise of any remedies hereunder or
under any Note or any action or proceeding between or among the parties hereto
relating to this Agreement or any Note or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 9.08(a), to (i) any assignee of or participant in,
or any prospective assignee of or participant in, any of its rights or
obligations under this Agreement, (ii) any actual or prospective party (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) to any swap, derivative or other
transaction under which payments are to be made by reference to a Loan Party and
its obligations, this Agreement or payments hereunder or to any credit insurance
provider relating to a Loan Party and its obligations hereunder, (iii) any
rating agency, or (iv) the CUSIP Service Bureau or any similar

57
Omnicom: Amended and Restated Five Year Credit Agreement

 

organization, (g) with the consent of the Guarantor or (h) to the extent such
Confidential Information (x) becomes publicly available other than as a result
of a breach of this Section 9.08(a) or (y) becomes available to the Agent, any
Lender, any Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than a Loan Party.

(b) Any Person required to maintain the confidentiality of Confidential
Information as provided in Section 9.08(a) shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information.

SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.11. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Committed Currency with Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

(c) The obligation of the Borrowers in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to the applicable Borrower such excess.

SECTION 9.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, Borough of Manhattan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the Notes, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. The Loan Parties hereby
agree that service of process in any such action or proceeding brought in the
any such New York State court or in such federal court may be made upon the
Guarantor at its offices at One East Weaver Street, Greenwich, Connecticut 06831
Attention: General Counsel and the Loan Parties hereby irrevocably appoint the
Guarantor its authorized agent to accept such service of process, and agrees
that the failure of the Guarantor to give any notice of any such service

58
Omnicom: Amended and Restated Five Year Credit Agreement

 

shall not impair or affect the validity of such service or of any judgment
rendered in any action or proceeding based thereon. Each Loan Party hereby
further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to such Loan Party at its address
specified pursuant to Section 9.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 9.13. Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definitions of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the
Guarantor) to be necessary to reflect the change in currency and to put the
Lenders and the Borrowers in the same position, so far as possible, that they
would have been in if no change in such Committed Currency had occurred.

SECTION 9.14. No Liability of the Issuing Banks The Borrowers assume all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the applicable Borrower
shall have a claim against such Issuing Bank, and such Issuing Bank shall be
liable to such Borrower, to the extent of any direct, but not consequential,
damages suffered by such Borrower that were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence in determining whether documents
presented under any Letter of Credit comply with the terms of such Letter of
Credit or (ii) such Issuing Bank’s grossly negligent or willful failure to make
lawful payment under a Letter of Credit after the presentation to it of a draft
and certificates strictly complying with the terms and conditions of the Letter
of Credit. In furtherance of the foregoing and without limiting the generality
thereof, the parties agree that, with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, the applicable Issuing Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

SECTION 9.15. Patriot Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act.

SECTION 9.15A. No Fiduciary Duty. Each Loan Party agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, such Loan Party and its Affiliates, on the one hand, and
the Agent, the lead arrangers and book managers, the syndication agents, the
documentation agents, the Issuing Banks, the Lenders and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Agent, the lead arrangers and book managers, the syndication agents, the
documentation agents, the Issuing Banks, the

59
Omnicom: Amended and Restated Five Year Credit Agreement

 

Lenders and their respective Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

SECTION 9.16. Waiver of Jury Trial. Each of the Loan Parties, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

60
Omnicom: Amended and Restated Five Year Credit Agreement

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

  OMNICOM CAPITAL INC., as Borrower   By: /s/ Dennis E. Hewitt                  
  Name:   Dennis E. Hewitt   Title:   President and Chief Financial Officer  
OMNICOM FINANCE PLC, as Borrower   By: /s/ Dennis E. Hewitt                    
Name:   Dennis E. Hewitt   Title:   Director   OMNICOM GROUP INC., as Guarantor
  By: /s/ Dennis E. Hewitt                     Name:   Dennis E. Hewitt  
Title:   Treasurer         CITIBANK, N.A., as Agent   By: /s/ Michael
Vondriska                Name:   Michael Vondriska   Title: Treasurer

 

Omnicom: Amended and Restated Five Year Credit Agreement

 

  CITIBANK, N.A.         By: /s/ Michael Vondriska                Name: Michael
Vondriska   Title: Vice President   JPMORGAN CHASE BANK, N.A.         By: /s/
Goh Siew Tan                      Name: Goh Siew Tan   Title: Executive Director
  HSBC BANK USA, NATIONAL ASSOCIATION         By: /s/ Robert
Devir                        Name: Robert Devir   Title: Managing Director  
WELLS FARGO BANK, NATIONAL ASSOCIATION         By: /s/ Tony
Sood                             Name: Tony Sood   Title: Director   BNP PARIBAS
        By: /s/ Maria Mulic, CFA                 Name: Maria Mulic, CFA   Title:
Vice President   By: /s/ Jenny Shum   Name: Jenny Shum   Title: Vice President  
U.S. BANK NATIONAL ASSOCIATION   By: /s/ Kenneth R. Fieler                  
Name: Kenneth R. Fieler   Title: Vice President   BARCLAYS BANK PLC   By: /s/
Clare Morgan                          Name: Clare Morgan   Title: Assistant Vice
President

Omnicom: Amended and Restated Five Year Credit Agreement

 

  DEUTSCHE BANK AG NEW YORK BRANCH   By: /s/ Ming K.
Chu                               Name: Ming K. Chu   Title: Vice President  
By: /s/ Lisa M. Wong   Name: Lisa M. Wong   Title: Vice President   SOCIETE
GENERALE   By: /s/ Yao Wang   Name: Yao Wang   Title: Director   THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.   By: /s/ Ola Anderssen   Name: Ola Anderssen  
Title: Director   BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH   By:
/s/ Brian Crowley   Name: Brian Crowly   Title: Managing Director   By: /s/
Mauricio Denitez   Name: Mauricio Denitez   Title: Vice President   BANK OF
AMERICA, N.A.         By: /s/ Marie Foruria   Name: Marie Foruria   Title: Vice
President   DANSKE BANK A/S   By: /s/ Martin Engholm   Name: Martin Engholm  
Title: Vice President   By: /s/ Jergen Linnett   Name: Jergen Linnett   Title:
Chief Loan Manager

 

Omnicom: Amended and Restated Five Year Credit Agreement

 

  ING BANK N.V., DUBLIN BRANCH   By: /s/ Sean Hassett   Name: Sean Hassett  
Title: Director   By: /s/ Padraig Matthews   Name: Padraig Matthews   Title:
Vice President   INTESA SANPAOLO S.P.A.   By: /s/ Gianluca Fiore   Name:
Gianluca Fiore   Title: Global Relationship Manager   By: /s/ John J. Michalisin
  Name: John J. Michalisin   Title: First Vice President   RBC ROYAL BANK   By:
/s/ Emile Marx   Name: Emile Marx   Title: Director, NCG Finance   SUMITOMO
MITSUI BANKING CORPORATION   By: /s/ David W. Kee   Name: David W. Kee   Title:
Managing Director   PNC BANK, NATIONAL ASSOCIATION   By: /s/ Michael Richards  
Name: Michael Richards   Title: Senior Vice President  

LLOYDS BANK PLC

  By: /s/ Dennis McClellan   Name: Dennis McClellan   Title: Assistant Vice
President – M040   By: /s/ Joel Slomko   Name: Joel Slomko   Title: Assistant
Vice President – S088   MIZUHO BANK, LTD.   By: /s/ Leon Mo   Name: Leon Mo  
Title: Authorized Signatory

 

Omnicom: Amended and Restated Five Year Credit Agreement

 

  TD BANK, N.A.   By: /s/ Betty Chang   Name: Betty Chang   Title: Senior Vice
President   THE BANK OF NOVA SCOTIA   By: /s/ Michelle C. Phillips   Name:
Michelle C. Phillips   Title: Director & Execution Head   THE NORTHERN TRUST
COMPANY   By: /s/ Sophia E. Love   Name: Sophia E. Love   Title: Vice President
  STANDARD CHARTERED BANK   By: /s/ Steven Aloupis   Name: Steven Aloupis  
Title: Managing Director   By: /s/ Hsing H. Huang   Name: Hsing H. Huang  
Title: Associate Director   AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED  
By: /s/ Robert Grillo   Name: Robert Grillo   Title: Director   COMERICA BANK  
By: /s/ Timothy O’Rourke   Name: Timothy O’Rourke   Title: Vice President  
KEYBANK NATIONAL ASSOCIATION   By: /s/ Suzannah Valdivia   Name: Suzannah
Valdivia   Title: Vice President   NATIONAL AUSTRALIA BANK LIMITED   By: /s/
Courtney Cloe   Name: Courtney Cloe   Title: Director, Head of Client Coverage
Americas

Omnicom: Amended and Restated Five Year Credit Agreement

 

  NORDEA BANK FINLAND PLC   By: /s/ Maureen Carson-Rustrian   Name: Maureen
Carson-Rustrian   Title: Assistant Vice President   By: /s/ Mogens R. Jensen  
Name: Morgens R. Jensen   Title: Senior Vice President   BANK OF CHINA, NEW YORK
BRANCH   By: /s/ Dong Yuan   Name: Dong Yuan   Title: Executive Vice President  
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND   By: /s/ Philip Healy   Name:
Philip Healy   Title: Authorized Signatory   By: /s/ Kieran Rockett   Name:
Kieran Rockett   Title: Authorized Signatory   UNICREDIT BANK AG, NEW YORK
BRANCH   By: /s/ Ken Hamilton   Name: Ken Hamilton   Title: Managing Director  
By: /s/ Elaine Tung   Name: Elaine Tung   Title: Director   WESTPAC BANKING
CORPORATION   By: /s/ David Brumby   Name: David Brumby   Title: Executive
Director

 

Omnicom: Amended and Restated Five Year Credit Agreement

 

SCHEDULE I

OMNICOM GROUP

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

COMMITMENTS OF INITIAL LENDERS AND INITIAL ISSUING BANKS

Name of Initial Lender/Initial Issuing Bank Revolving Credit Commitment Letter
of Credit Commitment Citibank, N.A. $129,000,000 $25,000,000 JPMorgan Chase
Bank, N.A. $129,000,000 $25,000,000 HSBC Bank USA, National Association
$129,000,000 $25,000,000 Wells Fargo Bank, National Association $129,000,000
$25,000,000 BNP Paribas $129,000,000   U.S. Bank National Association
$120,000,000   Barclays Bank PLC $110,000,000   Deutsche Bank AG New York Branch
$110,000,000   Societe Generale $110,000,000   The Bank of Tokyo-Mitsubishi UFJ,
Ltd. $110,000,000   Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
$100,000,000   Bank of America, N.A. $100,000,000   Danske Bank A/S $100,000,000
  ING Bank N.V., Dublin Branch $100,000,000   Intesa Sanpaolo S.p.A. - New York
Branch $100,000,000   RBC Royal Bank $100,000,000   Sumitomo Mitsui Banking
Corporation $100,000,000   PNC Bank, National Association $75,000,000   Lloyds
Bank plc $50,000,000   Mizuho Bank, Ltd. $50,000,000   TD Bank, N.A. $50,000,000
  The Bank of Nova Scotia $50,000,000  

1
Omnicom: Amended and Restated Five Year Credit Agreement

 

 

The Northern Trust Company $50,000,000   Standard Chartered Bank $45,000,000  
Australia and New Zealand Banking Group Limited $25,000,000   Comerica Bank
$25,000,000   KeyBank National Association $25,000,000   National Australia Bank
Limited $25,000,000   Nordea Bank Finland plc $25,000,000   Bank of China, New
York Branch $25,000,000   The Governor and Company of the Bank of Ireland
$25,000,000   UniCredit Bank AG, New York Branch $25,000,000   Westpac Banking
Corporation $25,000,000   Total of Commitments: $2,500,000,000 $100,000,000

 

2
Omnicom: Amended and Restated Five Year Credit Agreement

 

SCHEDULE 2.01(b)

EXISTING LETTERS OF CREDIT

None.

 

Omnicom: Amended and Restated Five Year Credit Agreement

 

SCHEDULE 3.01(b)

DISCLOSED LITIGATION

None.

 

Omnicom: Amended and Restated Five Year Credit Agreement

 

SCHEDULES 5.02(a) AND 5.02(d)

EXISTING LIENS AND EXISTING DEBT         Obligations under Capitalized Leases
Various   56,915,000        

 

Omnicom: Amended and Restated Five Year Credit Agreement

 

EXHIBIT A - FORM OF

PROMISSORY NOTE

U.S.$_______________                                                                      Dated:
_______________, 20__

FOR VALUE RECEIVED, the undersigned, [OMNICOM CAPITAL INC., a Connecticut
corporation][OMNICOM FINANCE PLC, a public limited company organized under the
laws of England and Wales], (the “Borrower”), HEREBY PROMISES TO PAY to
_________________________ (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date (each as defined in the Credit Agreement
referred to below) applicable to the Lender the principal sum of U.S.$[amount of
the Lender’s Commitment in figures] or, if less, the aggregate principal amount
of the Advances made by the Lender to the Borrower pursuant to the Amended and
Restated Five Year Credit Agreement dated as of July 31, 2014 among the
Borrowers referred to therein (including the undersigned), the Guarantor, the
Lender and the other lenders parties thereto, the Initial Issuing Banks,
Citigroup Global Markets Inc., J.P. Morgan Securities LLC, HSBC Securities (USA)
Inc. and Wells Fargo Securitas, LLC, as lead arrangers and book managers,
JPMorgan Chase Bank, N.A., HSBC Securities (USA) Inc. and Wells Fargo Bank,
National Association., as syndication agents, BNP Paribas and U.S. Bank National
Association, as documentation agents, and Citibank, N.A. as Agent for the Lender
and the other lenders parties thereto (as amended or modified from time to time,
the “Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on the Termination Date applicable to the Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and at such times, as are specified in the Credit
Agreement.

Both principal and interest in respect of each Advance (i) in Dollars are
payable in lawful money of the United States of America to the Agent at its
account maintained at 388 Greenwich Street, New York, New York 10013, in same
day funds and (ii) in any Committed Currency are payable in such currency at the
applicable Payment Office in same day funds. Each Advance owing to the Lender by
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding, subject to
Section 2.10(b) of the Credit Agreement, 103% of the Dollar amount first above
mentioned, the indebtedness of the Borrower resulting from each such Advance
being evidenced by this Promissory Note, (ii) contains provisions for
determining the Dollar Equivalent of Advances denominated in Committed
Currencies and (iii) contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events and also for prepayments on account
of principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

Exhibit A-1
Omnicom: Amended and Restated Five Year Credit Agreement

 

 

[OMNICOM CAPITAL INC.]

[OMNICOM FINANCE PLC]

By                                                

Title:

Exhibit A-2
Omnicom: Amended and Restated Five Year Credit Agreement

 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

Amount of

Principal Paid

or Prepaid

 

Unpaid Principal

Balance

 

Notation

Made By

                                                                               
                                                                               
                                                                               
         

Exhibit A-3
Omnicom: Amended and Restated Five Year Credit Agreement

 

EXHIBIT B - FORM OF NOTICE OF

BORROWING

Citibank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

1615 Brett Road, Building #3

New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, [Omnicom Capital Inc.][Omnicom Finance plc], (the “Borrower”),
refers to the Amended and Restated Five Year Credit Agreement, dated as of July
31, 2014 (as amended or modified from time to time, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among the Borrowers
referred to therein (including the undersigned), the Guarantor, the Lenders
parties thereto, the Initial Issuing Banks, Citigroup Global Markets Inc., J.P.
Morgan Securities LLC, HSBC Securities (USA) Inc. and Wells Fargo Securitas,
LLC, as lead arrangers and book managers, JPMorgan Chase Bank, N.A., HSBC
Securities (USA) Inc. and Wells Fargo Bank, National Association., as
syndication agents, BNP Paribas and U.S. Bank National Association, as
documentation agents, and Citibank, N.A., as Agent for said Lenders, and hereby
gives you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement
that the undersigned hereby requests a Borrowing under the Credit Agreement, and
in that connection sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 2.02(a) of the Credit
Agreement:

(i) The Business Day of the Proposed Borrowing is _______________, 20__.

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is [$_______________][for a
Borrowing in a Committed Currency, list currency and amount of Borrowing].

[(iv) The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Borrowing is _____ month[s]. [If twelve months is selected,
specify alternate Interest Period of one, two, three or six months.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof)) are correct, before
and after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date; and

 

Exhibit B-1
Omnicom: Amended and Restated Five Year Credit Agreement

 

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

Very truly yours,

[OMNICOM CAPITAL INC.]

[OMNICOM FINANCE PLC]

By                                              

Title:

 

Exhibit B-2
Omnicom: Amended and Restated Five Year Credit Agreement

 

CUSIP Number:___________________

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

Assignment and Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender or Issuing Bank][their respective
capacities as Lenders] under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of [the Assignor][the respective Assignors] under the respective
facilities identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1. Assignor[s]: ________________________________

 

______________________________

[Assignor [is] [is not] a Defaulting Lender]

 

2. Assignee[s]: ______________________________

 



 

1 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit C-1
Omnicom: Amended and Restated Five Year Credit Agreement

 

______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3. Borrower(s): ______________________________

 

4. Administrative Agent: Citibank, N.A., as the administrative agent under the
Credit Agreement

 

5. Credit Agreement: The Amended and Restated Five Year Credit Agreement dated
as of July 31, 2014 among Omnicom Capital Inc. (“OCI”), and Omnicom Finance plc
(“OFP”, and, collectively with OCI, the “Borrowers”), Omnicom Group Inc., as
Guarantor, the Lenders parties thereto, Citibank, N.A, as Agent, and the other
agents parties thereto

 

6. Assigned Interest[s]:

 

Assignor[s]5 Assignee[s]6 Facility Assigned7 Aggregate Amount of Commitment/
Advances for all Lenders8 Amount of Commitment/Advances Assigned8 Percentage
Assigned of Commitment/
Advances9 CUSIP Number       $ $ %         $ $ %         $ $ %  

 

[7. Trade Date: ______________]10

 

[Page break]

 



 

5 List each Assignor, as appropriate.

6 List each Assignee, as appropriate.

7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Letter of Credit Commitment,” etc.)

8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.

10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

Exhibit C-2
Omnicom: Amended and Restated Five Year Credit Agreement

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11

[NAME OF ASSIGNOR]

 

 

By:______________________________

Title:

 

[NAME OF ASSIGNOR]

 

 

By:______________________________

Title:

 

ASSIGNEE[S]12

[NAME OF ASSIGNEE]

 

 

By:______________________________

Title:

 

 

[NAME OF ASSIGNEE]

 

 

By:______________________________

Title:

 

[Consented to and]13 Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent

 

 

By: _________________________________

Title:

 

[Consented to:]14

 

 



 

11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

12 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

14 To be added only if the consent of the Guarantor and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

Exhibit C-3
Omnicom: Amended and Restated Five Year Credit Agreement

 

[NAME OF RELEVANT PARTY]

 

 

By: ________________________________

Title:

 

 

 

 

Exhibit C-4
Omnicom: Amended and Restated Five Year Credit Agreement

 

ANNEX 1

 

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of any Loan Party, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by the Guarantor, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

 

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(i) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is organized under the laws of a
jurisdiction outside of the United States, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Agreement are required
to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

 

Exhibit C-5
Omnicom: Amended and Restated Five Year Credit Agreement

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be as effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

 

 

Exhibit C-6
Omnicom: Amended and Restated Five Year Credit Agreement

 

EXHIBIT D-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 31, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Omnicom Capital Inc., Omnicom Finance plc, Omnicom Group
Inc., and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF LENDER] By:       Name:     Title:  

Date: ________ __, 20[  ]

Omnicom: Amended and Restated Five Year Credit Agreement

 

EXHIBIT D-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 31, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Omnicom Capital Inc., Omnicom Finance plc, Omnicom Group
Inc., and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT] By:       Name:     Title:  

Date: ________ __, 20[ ]

Omnicom: Amended and Restated Five Year Credit Agreement

 

EXHIBIT D-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 31, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Omnicom Capital Inc., Omnicom Finance plc, Omnicom Group
Inc., and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT] By:       Name:     Title:  

Date: ________ __, 20[ ]

Omnicom: Amended and Restated Five Year Credit Agreement

 

EXHIBIT D-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 31, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Omnicom Capital Inc., Omnicom Finance plc, Omnicom Group
Inc., and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 [NAME OF LENDER] By:       Name:     Title:  

Date: ________ __, 20[ ]

Omnicom: Amended and Restated Five Year Credit Agreement